 

Exhibit 10.1

 



Execution Version

 

CONFIDENTIAL



 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

BY AND AMONG

 

SOURCEHOV TAX, LLC,

 

MERCO HOLDINGS, LLC,

 

EXELA TECHNOLOGIES, INC.

 

AND

 

GAINLINE SOURCE INTERMEDIATE HOLDINGS LLC

 

DATED AS OF MARCH 16, 2020

 

 



 

 

 

TABLE OF CONTENTS

 



  Page

ARTICLE 1

     CERTAIN DEFINITIONS

1

ARTICLE 2

    PURCHASE AND SALE

12 Section 2.1 Purchase and Sale of the Interests 12 Section 2.2 Closing of the
Transactions Contemplated by this Agreement 12 Section 2.3 Deliveries at the
Closing 12 Section 2.4 Purchase Price 14 Section 2.5 Withholding 16

ARTICLE 3

    REPRESENTATIONS AND WARRANTIES OF THE COMPANY

17 Section 3.1 Organization and Qualification; Subsidiaries 17 Section 3.2
Capitalization of the Company 17 Section 3.3 Authority 17 Section 3.4 Financial
Statements 18 Section 3.5 Consents and Approvals; No Violations 18 Section 3.6
Material Contracts 18 Section 3.7 Absence of Changes; Undisclosed Liabilities 20
Section 3.8 Litigation 22 Section 3.9 Compliance with Applicable Law 22 Section
3.10 Employee Plans 23 Section 3.11 Environmental Matters 25 Section 3.12
Intellectual Property 25 Section 3.13 Labor Matters 29 Section 3.14 Insurance 30
Section 3.15 Tax Matters 30 Section 3.16 Brokers 32 Section 3.17 Real and
Personal Property 33 Section 3.18 Transactions with Affiliates 34 Section 3.19
Accounts Receivable 34 Section 3.20 Material Relationships 35 Section 3.21
EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES 35

ARTICLE 4

     REPRESENTATIONS AND WARRANTIES RELATING TO SELLER PARTIES

36 Section 4.1 Authority 36 Section 4.2 Consents and Approvals; No Violations 36
Section 4.3 Title to the Interests 36 Section 4.4 Litigation 36 Section 4.5
Brokers 37 Section 4.6 EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES 37

 



 

 

 

ARTICLE 5

    REPRESENTATIONS AND WARRANTIES OF BUYER

37 Section 5.1 Organization 37 Section 5.2 Authority 37 Section 5.3 Consents and
Approvals; No Violations 38 Section 5.4 Brokers 38 Section 5.5 Sufficiency of
Funds 38 Section 5.6 Investment Representation 38 Section 5.7 Solvency 39
Section 5.8 Investigation; No Other Representations 39

ARTICLE 6

     COVENANTS

40 Section 6.1 Tax Matters 40 Section 6.2 Public Announcements 43 Section 6.3
Indemnification; Directors’ and Officers’ Insurance 44 Section 6.4 Documents and
Information 44 Section 6.5 Employee Benefit Matters 45 Section 6.6 Covenant Not
to Compete; Non-Solicitation 47 Section 6.7 Company Name; Domain Names 48
Section 6.8 Release 49 Section 6.9 Confidentiality 49 Section 6.10 Maintenance
of Coverage 49

ARTICLE 7

     SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION

50 Section 7.1 Survival of Representations, Warranties and Covenants 50 Section
7.2 General Indemnification 50 Section 7.3 Third Party Claims 51 Section 7.4
Limitations on Indemnification Obligations 51 Section 7.5 Treatment of Indemnity
Payments 53 Section 7.6 Exclusive Remedy 53 Section 7.7 Manner of Payment;
Escrow Release 53 Section 7.8 Defense under R&W Insurance Policy 53

ARTICLE 8

     MISCELLANEOUS

54 Section 8.1 Entire Agreement; Assignment 54 Section 8.2 Notices 55 Section
8.3 Governing Law 55 Section 8.4 Fees and Expenses 55 Section 8.5 Construction;
Interpretation 55 Section 8.6 Exhibits and Schedules 55 Section 8.7 Parties in
Interest 55 Section 8.8 Severability 55 Section 8.9 Counterparts; Facsimile
Signatures 55 Section 8.10 No Recourse 56

 



 

 

 

Section 8.11 Amendment 56 Section 8.12 WAIVER OF JURY TRIAL 56 Section 8.13
Jurisdiction and Venue 56 Section 8.14 Remedies 57 Section 8.15 Waiver of
Conflicts 57 Section 8.16 Time of Essence 57 Section 8.17 Further Assurances 57

 



 

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of
March 16, 2020, is made by and among SourceHOV Tax, LLC, a Texas limited
liability company (the “Company”), Merco Holdings, LLC, a Delaware limited
liability company (“Seller”), Exela Technologies, Inc., a Delaware corporation
(“Exela,” and together with Seller, the “Seller Parties”), and Gainline Source
Intermediate Holdings LLC, a Delaware limited liability company (“Buyer”). The
Company, the Seller Parties and Buyer shall be referred to herein from time to
time collectively as the “Parties”. Capitalized terms used but not otherwise
defined herein have the meanings set forth in Article 1.

 

WHEREAS, Seller is the sole member of the Company and owns beneficially and of
record of all of the issued and outstanding equity interests in the Company
(referred to herein as the “Interests”);

 

WHEREAS, prior to the date hereof the Company completed the Reorganization (as
defined herein), and accordingly was converted from a Texas corporation to a
Texas limited liability company; and

 

WHEREAS, the Parties desire that, subject to the terms and conditions hereof,
Buyer will purchase from Seller, and Seller will sell to Buyer, the Interests.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE 1

CERTAIN DEFINITIONS

 

Definitions. As used in this Agreement, the following terms have the respective
meanings set forth below.

 

“Accounting Firm” has the meaning set forth in Section 2.4(b)(ii).

 

“Action” means any action, claim, counterclaim, demand, charge, complaint, suit,
or other dispute resolution or proceeding, whether judicial, administrative or
arbitrative, whether civil or criminal, whether brought at equity or at law, and
whether brought by a Governmental Entity or any other Person, in each case, by
or before a Governmental Entity.

 

“Adjustment Time” means 12:01 a.m. New York time on the Closing Date.

 

“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.

 



1

 

 

“Affiliated Group” means any affiliated, combined or unitary group of companies
that are included in a combined tax filing under domestic federal, state, local
or foreign law (but, for the avoidance of doubt, not including a Tax filing of a
disregarded entity and its sole owner with no other Person).

 

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Ancillary Documents” has the meaning set forth in Section 3.3.

 

“Basket Amount” has the meaning set forth in Section 7.4(b).

 

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York City are open for the general transaction of business.

 

“Buyer” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Buyer Benefit Plan” has the meaning set forth in Section 6.5(b).

 

“Buyer’s DC Plan” has the meaning set forth in Section 6.5(e).

 

“Cash and Cash Equivalents” means the aggregate amount of cash, cash
equivalents, marketable securities and restricted cash of the Company as of the
Adjustment Time, determined in accordance with Section 2.4(e).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. 9601, et seq.

 

“Closing” has the meaning set forth in Section 2.1.

 

“Closing Date” has the meaning set forth in Section 2.1.

 

“Closing Indebtedness” means the aggregate amount of Indebtedness of the Company
as of the Adjustment Time, determined in accordance with Section 2.4(e).

 

“Closing Statement” has the meaning set forth in Section 2.4(b)(i).

 

“Closing Working Capital” means the Net Working Capital of the Company as of the
Adjustment Time, determined in accordance with Section 2.4(e).

 

“COBRA” means Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the
Code and any similar state Law.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Company” has the meaning set forth in the introductory paragraph to this
Agreement, and, for the avoidance of doubt, unless otherwise specifically
stated, includes, with respect to all periods (or portions thereof) ending on or
prior to the Reorganization, the Company Predecessor.

 



2

 

 

“Company Indemnified Persons” has the meaning set forth in Section 6.3(a).

 

“Company IP Agreements” has the meaning set forth in Section 3.12(c).

 

“Company IP Rights” has the meaning set forth in Section 3.12(a).

 

“Company Material Adverse Effect” means any change, development, circumstance,
effect, event or fact that, individually or in the aggregate, has or would
reasonably be expected to have, a material adverse effect upon the condition
(financial or otherwise), business, liabilities or results of operations of the
Company; provided, however, that, any adverse change, event or effect arising
from or related to: (i) conditions affecting the United States economy or any
other national or regional economy or the global economy generally, (ii) any
national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, (iii) financial, banking or securities
markets (including any disruption thereof and any decline in the price of any
security or any market index), (iv) changes in GAAP, (v) changes in any Law or
other binding directives issued by any Governmental Entity, (vi) any existing
event or occurrence or circumstance of which Buyer has knowledge as of the date
hereof, (vii) any change that is generally applicable to the industries or
markets in which the Company operates, (viii) any material failure by the
Company to meet any internal or published projections, forecasts or revenue or
earnings predictions for any period ending on or after the date of this
Agreement; provided that any change, effect, event or occurrence that caused or
contributed to such failure to meet projections, forecasts or predictions shall
not be excluded pursuant to this clause (viii), (ix) the taking of any action
required by this Agreement and the Ancillary Documents or (x) the completion of
the transactions contemplated by this Agreement and the Ancillary Documents,
shall not be taken into account in determining whether a “Company Material
Adverse Effect” has occurred; provided that, with respect to a matter described
in any of the foregoing clauses (i) through (vii), such matter shall not be
excluded to the extent that it has a disproportionate effect on the Company,
relative to other comparable entities operating in the industry in which the
Company operates.

 

“Company Owned Software” has the meaning set forth in Section 3.12(e).

 

“Company Predecessor” means SourceHOV Tax, Inc., a Texas corporation.

 

“Company Real Property Lease” means that certain lease agreement, dated as of
dated September 19, 2013, between FLDR/TLC Overton Centre, L.P., as landlord,
and the Company (as assignee of SourceHOV LLC, an Affiliate of the Company), as
amended to date and assigned to the Company pursuant to that certain Assignment
and Assumption of Lease, dated as of February 28, 2020, between SourceHOV LLC
and the Company.

 

“Competing Acquisition” has the meaning set forth in Section 6.6(a)(i).

 



3

 

 

“Competitive Activities” means providing consulting and software services to
U.S. tax paying entities, of the type provided by the Company in the year prior
to the Closing Date, for the principal purpose of maximizing specialized federal
and state tax incentives, including LIFO inventory accounting, research and
development tax credits, cost segregation and §179D sustainability deductions.

 

“Computer Hardware” means any computer hardware, equipment, and peripherals of
any kind and of any platform, including desktop and laptop personal computers,
handheld computerized devices, servers, mid-range and mainframe computers,
process control and distributed control systems, and all network and other
communications and telecommunications equipment and peripheral devices the
operations of which are dependent upon the execution of Computer Software.

 

“Computer Software” means any and all computer programs, including operating
system and applications software, implementations of algorithms, and program
interfaces, whether in source code or object code form and all documentation
(including user manuals) relating to any of the foregoing.

 

“Confidential Information” has the meaning set forth in Section 6.9.

 

“Confidentiality Agreement” means that certain letter agreement, dated October
17, 2019, by and between Gainline Capital Partners LP and Sourcecorp Legal Inc.

 

“Continuing Employee” has the meaning set forth in Section 6.5(a).

 

“Contract” means, with respect to any Person, any contract, purchase order,
lease, license, instrument, settlement agreement, or other agreement,
commitment, or arrangement, whether written or oral, in each case (i) that is
binding on such Person and/or (ii) to which such Person’s assets are subject, in
each case, other than any Employee Benefit Plan.

 

“Credit Agreement” means (i) the First Lien Credit Agreement, dated as of July
12, 2017 (as amended and restated as of July 13, 2018 and April 16, 2019, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof) by and among Exela
Intermediate Holdings LLC (the “Borrower”), Exela Intermediate LLC, the Lenders
from time to time party thereto, Royal Bank of Canada, as administrative agent
(in such capacity, the “Administrative Agent”) and collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders and RBC Capital Markets,
Credit Suisse Securities (USA) LLC, Natixis, New York Branch and KKR Capital
Markets LLC, as joint lead arrangers and joint bookrunners, (ii) the Collateral
Agency and Security Agreement (First Lien), dated as of July 12, 2017 by and
among the Borrower, the Company and the other Subsidiaries of the Borrower party
thereto from time to time, in favor of the Collateral Agent and (iii) the
Subsidiary Guarantee Agreement (First Lien), dated as of July 12, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof) by and among the Company, the other
Subsidiaries of the Borrower party thereto from time to time, in favor of the
Administrative Agent.

 



4

 

 

“D&O Tail Policy” has the meaning set forth in Section 6.3(b).

 

“Disabling Devices” means computer software viruses, time bombs, logic bombs,
Trojan horses, trap doors, back doors, ransomware, spyware, adware, scareware,
or other computer instructions, intentional devices, or techniques that are
designed to threaten, infect, assault, vandalize, defraud, disrupt, damage,
disable, maliciously encumber, hack into, incapacitate, infiltrate, or slow or
shut down a computer system or any component of such computer system, including
any such device affecting system security or compromising or disclosing user
data.

 

“E&O Policy” has the meaning set forth in Section 6.10.

 

“Employee Benefit Plan” means a written or unwritten plan, policy, program,
agreement and arrangement, whether covering a single individual or a group of
individuals and whether or not subject to ERISA, that is (i) an “employee
benefit plan” within the meaning of Section 3(3) of ERISA, (ii) an equity bonus,
equity purchase, stock option, restricted stock, stock appreciation right or
other equity-based compensation plan or (iii) any other employment, individual
consulting or independent contractor, severance, termination, change of control,
retention, deferred-compensation, loan, retirement, profit sharing, pension,
retirement, vacation or other paid or unpaid leave, medical or other welfare
benefit, disability, bonus, incentive, fringe benefit and any other employee or
retiree plan, policy, program, agreement or arrangement, in each case, (x)
sponsored, contributed to, entered into or maintained by Seller or any of its
Affiliates or any ERISA Affiliate for the benefit of any current or former
employees, officers, directors or independent contractors of the Company or any
of their respective beneficiaries or dependents or (y) under which the Company
has any material liability.

 

“Environmental Laws” means all federal, state and local statutes, regulations,
and ordinances concerning pollution or protection of the environment, as such of
the foregoing are promulgated and in effect on or prior to the Closing Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business, whether or not incorporated,
that, together with the Company, is or would have been at any date of
determination occurring within the preceding six (6) years, treated as a single
employer within the meaning of Section 414 of the Code.

 

“Escrow Account” has the meaning set forth in Section 2.3(b)(i)(A).

 

“Escrow Agent” has the meaning set forth in Section 2.3(b)(i)(A).

 

“Escrow Agreement” has the meaning set forth in Section 2.3(b)(i)(A).

 

“Escrow Amount” has the meaning set forth in Section 2.3(b)(i)(A).

 

“Estimated Closing Statement” has the meaning set forth in Section 2.4(a).

 

“Estimated Purchase Price” has the meaning set forth in Section 2.4(a).

 

“Excluded Legacy Domain Names” has the meaning set forth in Section 6.7(b).

 



5

 

 

“Exela Parties” means the Seller Parties and any other Subsidiary of Exela that
directly or indirectly holds equity interests in Seller.

 

“Final Purchase Price” has the meaning set forth in Section 2.4(d)(i).

 

“Final Tax Allocations” has the meaning set forth in Section 6.1(k).

 

“Financial Statements” has the meaning set forth in Section 3.4.

 

“Fraud” means knowing and intentional misrepresentation with respect to any
representation or warranty made by the Company in Article 3 or any Seller Party
in Article 4, in each case that also constitutes common law fraud.

 

“Fundamental Representations” means the representations and warranties of the
Company contained in Section 3.1, Section 3.2, Section 3.3, and Section 3.16 and
the representations and warranties of the Seller Parties contained in Section
4.1, Section 4.3 and Section 4.5.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governing Documents” means the legal document(s) by which any Person (other
than an individual) establishes its legal existence or which govern its internal
affairs. For example, the “Governing Documents” of a corporation are its
certificate of incorporation and bylaws, the “Governing Documents” of a limited
partnership are its limited partnership agreement and certificate of limited
partnership and the “Governing Documents” of a limited liability company are its
operating agreement and certificate of formation.

 

“Governmental Entity” means any (i) federal, state, local, municipal, foreign or
other government, (ii) governmental or quasi governmental entity of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), whether foreign or domestic, or (iii) body
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature,
whether foreign or domestic, including any arbitral tribunal.

 

“Indebtedness” means, as of any time with respect to any Person, without
duplication, the outstanding principal amount of, accrued and unpaid interest
on, and other payment obligations (including any prepayment fees, breakage
costs, make-whole premiums or other similar fees or premiums payable as a result
of the consummation of the transactions contemplated by this Agreement) arising
under, any obligations of the Company consisting of: (i) indebtedness for
borrowed money or indebtedness issued or incurred in substitution or exchange
for indebtedness for borrowed money, (ii) indebtedness evidenced by any note,
bond, debenture, letter of credit (but solely to the extent drawn and not paid),
or other debt security, in each case, as of such date, (iii) obligations in
respect of any financial hedging arrangements or similar agreements, (iv)
capitalized lease obligations (but excluding any obligations relating to leased
real property), (v) all obligations of another Person that are guaranteed or
secured by any of the assets of the Company, but excluding any undrawn amounts
under standby letters of credit or similar instruments, or claims, (vi)
liabilities owed to the Seller Parties or any of their affiliates with respect
to services provided or other costs charged to the Company or its business,
solely to the extent such liabilities are not discharged at or prior to the
Closing pursuant to the agreements set forth in Section 2.3(a)(ii) or set forth
on the Closing Statement, (vii) liabilities for accrued and unpaid Taxes other
than income Taxes as of the Closing Date, (viii) liabilities for unpaid amounts
due to Company employees in respect of annual bonuses for the year ended
December 31, 2019 and (ix) liabilities for the portion of unpaid quarterly bonus
amounts for fiscal year 2020 that has been earned through February 29, 2020 (but
for the avoidance of doubt, in no event less than two-thirds (2/3) of the
quarterly bonus amount earned for the quarter ended March 31, 2020).

 



6

 

 

“Indemnity Cap” means an amount in cash equal to $220,000.

 

“Indemnity Escrow Amount” has the meaning set forth in Section 2.3(b)(i)(A).

 

“Information Technology” has the meaning set forth in Section 3.12(f).

 

“Intellectual Property” means any and all (i) patents and patent applications,
including all reissues, divisionals, continuations, continuations-in-part,
extensions and reexaminations thereof, registered or applied for in the United
States and all other nations throughout the world (collectively, “Patents”),
(ii) all trademarks, service marks, trade names, brand names, trade dress,
domain names and other identifiers of source or goodwill, whether or not
registered, together with all translations, adaptations, derivations and
combinations of all of the foregoing and all goodwill associated therewith, in
the United States and all other nations throughout the world, (collectively,
“Trademarks”), (iii) all copyrights, including registrations and applications
for registration thereof in the United States and all other nations throughout
the world, and including all moral rights, renewals, extensions, reversions or
restorations associated with such copyrights, regardless of the medium of
fixation or means of expression (collectively, “Copyrights”), (iv) information
in any form that derives or would derive independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use (collectively, “Trade Secrets”), and (v) any other
similar type of proprietary, intellectual or industrial property right.

 

“Latest Balance Sheet” has the meaning set forth in Section 3.4.

 

“Law” means any federal, state, local, municipal, foreign, international,
multinational or other administrative order, code, constitution, law, ordinance,
principle of common law, rule, regulation, statute or treaty.

 

“Leased Real Property” has the meaning set forth in Section 3.17(a)(ii).

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge. For the avoidance of doubt, the term “Lien” shall not be deemed to
include any grant of license, covenant not to sue or other rights with respect
to Intellectual Property.

 

“Losses” of a Person means any and all liabilities, direct damages, awards,
judgments, Taxes, costs and expenses (including, without limitation, reasonable
attorneys’ fees) actually suffered or incurred by such Person.

 

“Material Channel Relationships” has the meaning set forth in Section 3.20(a).

 



7

 

 

“Material Contracts” has the meaning set forth in Section 3.6(a)(vi).

 

“Material Permits” has the meaning set forth in Section 3.9.

 

“Material Vendors” has the meaning set forth in Section 3.20(b).

 

“Net Working Capital” means, as of any time, the aggregate amount of current
assets and any long-term deposits of the Company as of such time minus the
aggregate amount of current liabilities of the Company as of such time, in each
case determined in accordance with Section 2.4(e) and as further set forth on
Schedule 1.2; provided, however, that (i) in no event shall current assets of
the Company include Cash and Cash Equivalents; (ii) in no event shall current
assets or current liabilities reflect any Tax assets or Tax liabilities of the
Company; (iii) in no event shall current liabilities include annual or quarterly
bonus amounts accruals; and (iv) in no event shall current liabilities of the
Company include (A) Seller Expenses to the extent paid on or prior to the
Closing Date, (B) Closing Indebtedness as of the Closing Date and (C) deferred
revenue.

 

“Objection” has the meaning set forth in Section 2.4(b)(ii).

 

“Objection Notice” has the meaning set forth in Section 2.4(b)(ii).

 

“Open Source Software” means Computer Software which is licensed pursuant to a
license recognized by the Open Source Initiative (opensource.org/) as an open
source license or any substantially similar licensing model.

 

“Owned Intellectual Property” has the meaning set forth in Section 3.12(a).

 

“Parties” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Permitted Liens” means (i) (A) statutory and/or common law mechanic’s,
materialmen’s, carriers’, repairers’ and other Liens arising or incurred in the
ordinary course of the Company’s business consistent with past practice, in each
case for amounts that are not yet delinquent or are being contested in good
faith and (B) Liens for Taxes, assessments or other governmental charges not yet
due and payable as of the Closing Date or which are being contested in good
faith, in each case within this clause (i) with respect to which an appropriate
reserve has been included in the Financial Statements, as and where applicable
in accordance with GAAP, (ii) encumbrances and restrictions on real property
(including easements, covenants, conditions, rights of way and similar
restrictions) arising in the ordinary course of the Company’s business
consistent with past practice that do not individually or in the aggregate
materially interfere with the Company’s present uses or occupancy of such real
property, (iii) Liens that do not impair the use or value of the assets to which
they relate, (iv) Liens to be granted to any lender at the Closing in connection
with any financing by Buyer of the transactions contemplated hereby, (v) zoning,
building codes and other land use Laws regulating the use or occupancy of real
property or the activities conducted thereon which are imposed by any
Governmental Entity having jurisdiction over such real property, (vi) Liens
described on Schedule 1.1, (vii) Liens imposed under applicable Law, including
federal, state or foreign securities Laws, (viii) pledges or deposits to secure
(A) obligations under workers’ compensation Laws or similar legislation or to
secure public or statutory obligations and (B) the performance of bids, trade
contracts, leases, surety and appeal bonds, performance bonds and other
obligations of a similar nature, in each case within this clause (ix) incurred
in the ordinary course of the Company’s business consistent with past practice
if the obligations secured by such pledges or deposits are not delinquent and
(x) any Lien or other matter affecting the right, title or interest of a
licensor, sublicensor, lessor or sublessor under any license, sublicense, lease
or sublease agreement or in the property being licensed, sublicensed, leased or
subleased, and any statutory Lien of any licensor, sublicensor, lessor or
sublessor under a real property license, sublicense, lease or sublease.

 



8

 

 

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other similar entity, whether or not a legal
entity.

 

“Personal Information” means any data that constitutes personal information,
personally identifiable information or personal data under applicable Laws as
well as data that identifies or can be used to identify individuals either alone
or in combination with other information which is in the possession of Seller,
including an individual’s name, address, phone number, username and password,
social security number or other government-issued number, financial account
number, date of birth, e-mail address, or other health information or account
information, or any other information that can be used to contact someone or
serve them with information online or offline (including identifiers used to
engage in interest-based advertising) or other information that is regulated by
one or more Privacy Laws.

 

“Pre Closing Tax Period” shall mean any taxable year or period that ends on or
before the Closing Date and, with respect to any taxable year or period
beginning before and ending after the Closing Date, the portion of such taxable
year or period ending on and including the Closing Date.

 

“Privacy Contracts” mean all provisions of agreements between the Company and
any Person that are applicable to the creation, collection, obtaining, tracking,
retention, storage, processing, sharing, transmission, security, confidentiality
protection, use and/or disclosure of Personal Information, including, without
limitation, all such contracts required in the provision of any deliverables or
services to third parties.

 

“Privacy Laws” mean any Laws that relate to and/or address privacy, security,
data use, consumer tracking, consumer targeting, data protection and
destruction, data breach notification or data transfer issues, including,
without limitation, as applicable to the Company, the California Consumer
Privacy Act, the Gramm-Leach-Bliley Act, the CAN-SPAM Act, the Telephone
Consumer Protection Act, 2-1 C.M.R. 17.00 et. seq., and all current and former
implementing Laws, rules, regulations, applicable industry regulations and
guidelines, and any applicable foreign laws, including laws, regulations and/or
guidance implementing the Data Protection Act 1998 and EU Directives 95/46/EC,
2002/58/EC and 2009/136/EC.

 

“Privacy Notices” has the meaning set forth in Section 3.12(k).

 

“Privacy Requirements” has the meaning set forth in Section 3.12(h).

 

“Proposed Tax Allocations” has the meaning set forth in Section 6.1(k).

 



9

 

 

“Purchase Price” means (i) $40,021,500, plus (ii) the amount of Cash and Cash
Equivalents, plus (iii) the amount (if any) by which Closing Working Capital
exceeds Target Working Capital, minus (iv) the amount (if any) by which Target
Working Capital exceeds Closing Working Capital, minus (v) the amount of Closing
Indebtedness, and minus (vi) the amount of any Seller Expenses.

 

“R&W Insurance Policy” means the buyer-side representation and warranty
insurance policy issued to Buyer in connection with the transactions
contemplated by this Agreement.

 

“Real Property Lease” means any lease, sublease, license or sublicense pursuant
to which the Company, as tenant, subtenant, licensee or sublicensee thereunder,
leases, subleases, licenses or sublicenses real property.

 

“Releasing Party” has the meaning set forth in Section 6.8.

 

“Reorganization” means the conversion of the Company Predecessor into a Texas
limited liability company.

 

“Restricted Area” means the United States of America.

 

“Restricted Period” shall mean the period commencing on the Closing Date and
ending on the fifth (5th) anniversary of the Closing Date.

 

“Securities Act” has the meaning set forth in Section 5.6.

 

“Securities Measures” has the meaning set forth in Section 3.12(i).

 

“Seller” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Seller Affiliated Group Returns” has the meaning set forth in Section 6.1(a).

 

“Seller Expenses” means, without duplication, the collective amount due and
payable by the Company as of the Closing Date (i) for all fees and expenses of
Willkie Farr & Gallagher LLP, Raymond James and any other consultants or
advisors that are incurred by the Company or by or on behalf of Seller (to the
extent such amounts are a liability of the Company) in connection with the
consummation of the transactions contemplated by this Agreement; and (ii) with
respect to any amounts (plus any associated withholding Taxes or the employer
portion of any employment Taxes required to be paid by the Company with respect
thereto) which the Company is obligated to pay, under any bonus, success,
“change of control”, termination, salary continuation, retention, severance or
other similar plan, agreement or arrangement, in each case, that is or becomes
payable solely as a result of the consummation of the transactions contemplated
hereby; provided that in no event shall “Seller Expenses” include any of the
foregoing payments that are (x) paid by the Seller or by the Company prior to
the Adjustment Time, (y) payable at the direction of the Buyer or its
Affiliates, or (z) payable pursuant to an agreement or other arrangement entered
into at the direction of the Buyer or its Affiliates (other than the Company).



 



10

 

 

“Seller Parties” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Seller’s Knowledge” means the knowledge of Erik Mengwall, Chris Henderson,
Deborah Roth, Chris Hitselberger and Karen Emerick, assuming reasonable inquiry.

 

“Straddle Periods” has the meaning set forth in Section 6.1(a).

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more Subsidiaries of such Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be a, or control any, managing director or general partner of such business
entity (other than a corporation). The term “Subsidiary” shall include all
Subsidiaries of such Subsidiary.

 

“Target Working Capital” means $1,600,000.

 

“Tax” means (i) any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add on minimum, sales, use, transfer,
real property gains, registration, value added, excise, natural resources,
severance, stamp, occupation, windfall profits, customs, duties, real property,
personal property, capital stock, social security (or similar), unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever and any interest, penalties or additions to Tax in respect
of the foregoing (whether disputed or not) or (ii) a liability for amounts of
the type described in clause (i) as a result Treasury Regulations §1.1502-6, as
a result of being a transferee or successor, or as a result of a contract or
otherwise.

 

“Tax Contest” has the meaning set forth in Section 6.1(g).

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Unscraped Representations” means the representations and warranties set forth
in Section 3.4, Section 3.6(a), Section 3.7(a)(i), Section 3.10(a)
and Section 4.2.

 

“WARN Act” means the federal Workers Adjustment and Retraining Notification Act
of 1988, as amended, and any similar state law.

 

“Working Capital Escrow Amount” has the meaning set forth in Section
2.3(b)(i)(A).

 



11

 

 

ARTICLE 2

 

PURCHASE AND SALE

 

Section 2.1            Purchase and Sale of the Interests. Upon the terms and
subject to the conditions set forth in this Agreement, at the Closing, Buyer
will purchase from Seller, and Seller will sell to Buyer, the Interests in
exchange for the Purchase Price. The Purchase Price will be estimated prior to
the Closing Date and subject to post-Closing adjustments as provided in Section
2.4.

 

Section 2.2            Closing of the Transactions Contemplated by this
Agreement. The consummation of the transactions contemplated by this Agreement
(the “Closing”) shall take place at 10:00 a.m., New York time, on the date
hereof (the “Closing Date”) at the offices of Willkie Farr & Gallagher LLP, 787
Seventh Avenue, New York, New York 10019, unless another time, date or place is
agreed to in writing by Buyer and Seller. In the event the Closing occurs, the
Closing shall be deemed effective, and the events scheduled for the Closing Date
herein shall be deemed to occur simultaneously, as of 12:01 a.m. New York Time
on the Closing Date.

 

Section 2.3            Deliveries at the Closing.

 

(a)               Deliveries by Seller. At the Closing, Seller shall deliver or
cause to be delivered to Buyer:

 

(i)                 a duly executed Assignment of Membership Interests in the
form attached hereto as Exhibit D;

 

(ii)              letter agreements or other documentation evidencing the
termination (without any further obligation of the part of the Company) of the
Contracts, transactions and other relationships set forth on Schedule
2.3(a)(ii);

 

(iii)            a certificate of good standing or analogous status of the
Company (or, for the avoidance of doubt, the Company Predecessor) in its
jurisdiction of organization and in each jurisdiction where it is qualified to
do business as a foreign entity, dated not more than ten (10) days prior to the
Closing Date;

 

(iv)             copies of (A) the Company’s certificate of formation and (B)
the certificate of formation filed by the Company in connection with the
Reorganization, in each case certified by the Secretary of State of Texas;

 

(v)               a certificate of a secretary or other authorized officer of
Seller certifying as to (i) the Company’s Governing Documents, (ii) the Seller’s
Governing Documents, (iii) the resolutions duly adopted by all requisite Persons
on Company’s behalf authorizing and approving this Agreement, each Ancillary
Document to which it is or is proposed to be a party, and the consummation of
the transactions contemplated hereby and thereby, (iv) the resolutions duly
adopted by all requisite Persons on Seller’s behalf authorizing and approving
this Agreement, each Ancillary Document to which it is or is proposed to be a
party, and the consummation of the transactions contemplated hereby and thereby,
(v) an incumbency setting forth the names, titles, and signatures of Persons
authorized to execute and deliver on the Company’s behalf this Agreement and
each Ancillary Document to which it is or is proposed to be a party; and (vi) an
incumbency setting forth the names, titles, and signatures of Persons authorized
to execute and deliver on the Company’s behalf this Agreement and each Ancillary
Document to which it is or is proposed to be a party;

 



12

 

 

(vi)             a certificate of a secretary or other authorized officer of
Exela certifying as to (i) the resolutions duly adopted by all requisite Persons
on Exela’s behalf authorizing and approving this Agreement, each Ancillary
Document to which it is or is proposed to be a party, and the consummation of
the transactions contemplated hereby and thereby, and (ii) an incumbency setting
forth the names, titles, and signatures of Persons authorized to execute and
deliver on Exela’s behalf this Agreement and each Ancillary Document to which it
is or is proposed to be a party;

 

(vii)          written resignations of each of the officers of the Company set
forth on Schedule 2.3(a)(vii);

 

(viii)        the transition services agreement in the form attached hereto as
Exhibit A (the “Transition Services Agreement”), duly executed by Seller;

 

(ix)             the Escrow Agreement, duly executed by Seller and the Escrow
Agent;

 

(x)               a certificate from Seller, meeting the requirements prescribed
by Treasury Regulations promulgated under Code section 1445, stating that
Seller’s sole member is not a “foreign person” within the meaning of Code
section 1445;

 

(xi)             a properly completed and executed IRS Form W-9 from Seller’s
sole member; and

 

(xii)          the Confirmation of Release in the form attached as Exhibit B,
duly executed by the Company, Exela Intermediate LLC and Royal Bank of Canada as
Administrative Agent and Collateral Agent under the Credit Agreement, together
with the termination statement on Form UCC-3 referenced therein in form ready
for filing.

 

(b)               Deliveries by Buyer. At the Closing, Buyer shall deliver the
following to Seller :

 

(i)                 Buyer shall pay the Purchase Price and such other amounts
by:

 

(A)             depositing $720,000 (such amount, the “Escrow Amount”) into an
escrow account (the “Escrow Account”) to be established and maintained by J.P.
Morgan Chase Bank, National Association (the “Escrow Agent”) pursuant to an
escrow agreement in the form of Exhibit C attached hereto (the “Escrow
Agreement”), to be entered into on the Closing Date by Seller, Buyer and the
Escrow Agent. A portion of the Escrow Amount equal to $220,000 shall be
designated as the “Indemnity Escrow Amount and the remaining portion of the
Escrow Account, equal to $500,000, shall be designated as the “Working Capital
Escrow Amount”. The Working Capital Escrow Amount shall serve solely as security
for, and a source of payment of, Seller’s obligations pursuant to Section
2.4(d)(ii), if any, and the Indemnity Escrow Amount shall serve solely as
security for and a source of payment of the Seller Parties’ obligations pursuant
to Article 7, if any;

 



13

 

 

 

(B)              paying to the holders of obligations constituting Closing
Indebtedness, all such Closing Indebtedness that is required to be paid at
Closing by virtue of the consummation of the transactions contemplated hereby;
and

 

(C)              paying to Seller an amount equal to the Estimated Purchase
Price minus the Escrow Amount.

 

(ii)              Buyer shall deliver a certified copy of the resolutions of
Buyer’s board of directors (or other governing body) authorizing the execution
and delivery of the Agreement and the consummation of the transactions
contemplated hereby;

 

(iii)            Buyer shall deliver the Escrow Agreement, duly executed by
Buyer;

 

(iv)             Buyer shall deliver the Transition Services Agreement duly
executed by Buyer; and

 

(v)               the Company shall pay all Seller Expenses in accordance with
payment instructions delivered by Seller to Buyer.

 

All payments made by Buyer pursuant to this Section 2.3(b) shall be made by wire
transfer of immediately available funds to the accounts specified by Seller in
writing prior to the date hereof.

 

Section 2.4            Purchase Price.

 

(a)               Estimated Purchase Price. Attached hereto as Schedule 2.4(a)
is a statement (the “Estimated Closing Statement”) setting forth Seller’s good
faith estimates of Cash and Cash Equivalents, Closing Working Capital, Closing
Indebtedness and Seller Expenses, together with a calculation of the Purchase
Price (the “Estimated Purchase Price”) based on such estimates. The Estimated
Closing Statement and the determinations and calculations contained therein have
been prepared in accordance with this Agreement, including Section 2.4(e).

 

(b)               Determination of Final Purchase Price.

 

(i)                 As soon as reasonably practicable, but no later than ninety
(90) days after the Closing Date, Buyer shall prepare and deliver to Seller a
statement (the “Closing Statement”) setting forth Buyer’s good faith
determination of the actual amounts of Cash and Cash Equivalents, Closing
Working Capital, Closing Indebtedness and Seller Expenses, together with a
calculation of the Purchase Price based thereon. The Closing Statement and the
determinations and calculations contained therein shall be prepared in
accordance with this Agreement, including Section 2.4(e). To the extent the
Closing Statement reflects a proposed final Purchase Price that is equal to or
exceeds the Estimated Purchase Price, then within three (3) Business Days after
Seller’s receipt of the Closing Statement, the Parties shall deliver joint
written instructions to the Escrow Agent instructing the Escrow Agent to release
the full amount of the Working Capital Escrow Amount to Seller. To the extent
the Closing Statement reflects a proposed final Purchase Price that is less than
the Estimated Purchase Price, but such shortfall is less than the Working
Capital Escrow Amount, then within three (3) Business Days after Seller’s
receipt of the Closing Statement, the Parties shall deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to release to
Seller an amount of the Working Capital Escrow Amount equal to the difference
between the Working Capital Escrow Amount and such shortfall.

 



14

 

 

 

(ii)               Within thirty (30) days following receipt by Seller of the
Closing Statement, Seller shall deliver written notice (an “Objection Notice”)
to Buyer of any dispute it has with respect to the preparation or content of the
Closing Statement. Any amount, determination or calculation contained in the
Closing Statement and not specifically disputed in a timely delivered Objection
Notice shall be final, conclusive and binding on the Parties. If Seller does not
timely deliver an Objection Notice with respect to the Closing Statement within
such thirty (30) day period, the Closing Statement will be final, conclusive and
binding on the Parties. If an Objection Notice is timely delivered within such
thirty (30) day period, Buyer and Seller shall negotiate in good faith to
resolve each dispute raised therein (each, an “Objection”). If Buyer and Seller,
notwithstanding such good faith efforts, fail to resolve any Objections within
fifteen (15) days after Seller delivers an Objection Notice, then Buyer and
Seller shall jointly engage Ernst & Young LLP (the “Accounting Firm”) to resolve
such disputes (acting as an expert and not an arbitrator) in accordance with
this Agreement (including Section 2.4(e) as soon as practicable thereafter (but
in any event within thirty (30) days after engagement of the Accounting Firm).
Buyer and Seller shall cause the Accounting Firm to deliver a written report
containing its calculation of the disputed Objections (which calculation shall
be within the range of dispute between the Closing Statement and the Objection
Notice) within such thirty (30) day period. All Objections that are resolved
between the Parties or are determined by the Accounting Firm will be final,
conclusive and binding on the Parties. The fees and disbursements of the
Accounting Firm shall be allocated to Seller in the same proportion that the
aggregate amount of such remaining disputed items so submitted to the Accounting
Firm that is unsuccessfully disputed by Seller (as finally determined by the
Accounting Firm) bears to the total amount of such remaining disputed items so
submitted, if any, and the balance shall be paid by Buyer. Buyer and Seller
shall enter into an engagement letter with the Accounting Firm promptly after
its retention, which includes customary indemnification and other provisions.

 

(c)               Access. Buyer shall, and shall cause the Company to, make its
financial records, accounting personnel and advisors available to Seller, its
accountants and other representatives and the Accounting Firm at reasonable
times during the review by Seller and the Accounting Firm of, and the resolution
of any Objections with respect to, the Closing Statement.

 



15

 

 

(d)               Adjustments.

 

    (i)                 If the Purchase Price as finally determined pursuant to
Section 2.4(b) (the “Final Purchase Price”) exceeds the Estimated Purchase
Price, Buyer shall, or shall cause the Company to, pay to Seller an amount equal
to such excess by wire transfer of immediately available funds within three (3)
Business Days after the date on which the Final Purchase Price is finally
determined. In addition, the Parties shall deliver joint written instructions to
the Escrow Agent instructing the Escrow Agent to release the Working Capital
Escrow Amount to Seller.

 

    (ii)                If the Final Purchase Price is less than the Estimated
Purchase Price, then within three (3) Business Days after the date on which the
Final Purchase Price is finally determined, the Parties shall deliver joint
written instructions to the Escrow Agent instructing the Escrow Agent to
disburse to the Buyer a portion of the remainder of the Working Capital Escrow
Amount then held in escrow equal to such shortfall, and (A) if such shortfall
exceeds the remainder of the Working Capital Escrow Amount then held in escrow,
Seller shall pay to Buyer the amount of such excess by wire transfer of
immediately available funds, or (B) if the amount of such shortfall is less than
the remainder of the Working Capital Escrow Amount then held in escrow, disburse
the remaining portion of the Working Capital Escrow Amount to Seller. The
Parties shall deliver joint written instructions to the Escrow Agent instructing
the Escrow Agent to release the applicable portion(s) of the Working Capital
Escrow Amount to Buyer and Seller, as applicable, pursuant to this Section
2.4(d)(ii).

 

(e)               Accounting Procedures. The Estimated Closing Statement, the
Closing Statement and the determinations and calculations contained therein
shall be prepared and calculated for the Company in accordance with this
Agreement (including the definitions of Indebtedness and Net Working Capital
herein) and GAAP and, to the extent consistent with this Agreement (including,
without limitation, the definitions of Indebtedness and Net Working Capital
herein) and GAAP, using the same accounting principles, practices, procedures,
policies and methods (with consistent classifications, judgments, inclusions,
exclusions and valuation and estimation methodologies) used and applied by the
Company in the preparation of the Latest Balance Sheet, except that such
statements, calculations and determinations: (i) shall not include any purchase
accounting or other adjustment arising out of the consummation of the
transactions contemplated by this Agreement; (ii) shall follow the defined terms
contained in this Agreement; and (iii) shall expressly exclude those principles
and practices described on Schedule 2.4(e).

 

Section 2.5               Withholding. Any Party to this Agreement, as
applicable, shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to any Person such amounts as it is
required to deduct and withhold with respect to such payment under the Code, or
any provision of state, local or foreign Law. To the extent that amounts are so
withheld by any Party to this Agreement, as applicable, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Person in respect of which such deduction and withholding was made; provided
that the Parties acknowledge that no such withholding is applicable to payments
of the Purchase Price under this Agreement if the Seller delivers the
certificates described in Sections 2.3(a)(x) and (xi), and absent a change in
applicable Law.

 



16

 

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to Buyer as follows:

 

Section 3.1                 Organization and Qualification; Subsidiaries.

 

(a)               The Company is a limited liability company, duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization. The Company has the requisite limited liability company power and
authority to own, lease and operate its properties and to carry on its
businesses as presently conducted.

 

(b)               The Company is duly qualified or licensed to transact business
and is in good standing (if applicable) in each jurisdiction in which the
property and assets owned, leased or operated by it, or the nature of the
business conducted by it, makes such qualification or licensing necessary, which
jurisdictions are set forth on Schedule 3.1(b), except in such jurisdictions
where the failure to be so duly qualified or licensed and in good standing would
not reasonably be expected to have a Company Material Adverse Effect.

 

Section 3.2                 Capitalization of the Company.

 

(a)               The Interests comprise all of the Company’s authorized
membership interests that are issued and outstanding, and the Interests have
been duly authorized and validly issued and are fully paid and non-assessable.
There are outstanding (i) no other equity securities of the Company, (ii) no
securities of the Company convertible into or exchangeable for, at any time,
equity securities of the Company, (iii) no options or other rights to acquire
from the Company and no obligations of the Company to issue, any equity
securities or securities convertible into or exchangeable for equity securities
of the Company and (iv) no phantom equity interests or equity appreciation plans
relating to the securities or other equity interests of the Company.

 

(b)               The Company has no Subsidiaries, and without limiting the
foregoing, does not, directly or indirectly, own any equity or similar interest
in, or any interest convertible into or exchangeable or exercisable for, at any
time, any equity or similar interest in, any Person.

 

Section 3.3                Authority. The Company has the requisite limited
liability company power and authority to execute and deliver this Agreement and
each other agreement, document, instrument and/or certificate contemplated by
this Agreement to be executed in connection with the transactions contemplated
hereby (the “Ancillary Documents”) and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and each Ancillary Document to which the Company is a party and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary limited liability company action on the part of the Company. This
Agreement and each Ancillary Document to which the Company is a party has been
duly executed and delivered by the Company and constitute a valid, legal and
binding agreement of the Company (assuming that this Agreement and the Ancillary
Documents to which the Company is a party has been duly and validly authorized,
executed and delivered by Buyer), enforceable against the Company in accordance
with their terms, except (i) to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and (ii) that the
availability of equitable remedies, including, specific performance, is subject
to the discretion of the court before which any proceeding thereof may be
brought.

 



17

 

 

Section 3.4               Financial Statements. Attached hereto as Schedule 3.4
are true and complete copies of the unaudited balance sheets of the Company as
of December 31, 2019 (the “Latest Balance Sheet”), 2018 and 2017, and the
related unaudited statements of income and cash flows for the years then ended
(such financial statements, the “Financial Statements”). The Financial
Statements, including the notes thereto, as applicable, (i) have been prepared
in all material respects in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby, subject to the absence of footnotes and
normal year-end adjustments and (ii) are consistent with the Company’s books and
records (which books and records are complete and correct in all material
respects), and (iii) fairly present, in all material respects, the financial
position of the Company as of the dates thereof and its results of operations
for the periods then ended (subject to the absence of footnotes and normal
year-end adjustments).

 

Section 3.5                 Consents and Approvals; No Violations. Assuming the
truth and accuracy of the representations and warranties of Buyer set forth in
Section 5.3, no notices to, filings with, or authorizations, consents or
approvals of any Person or Governmental Entity are necessary for the execution,
delivery or performance by the Company of this Agreement or the Ancillary
Documents to which the Company is a party or the consummation by the Company of
the transactions contemplated hereby, except for (i) those set forth on Schedule
3.5 and (ii) those that may be required solely by reason of Buyer’s (as opposed
to any other third party’s) participation in the transactions contemplated
hereby. Neither the execution, delivery or performance by the Company of this
Agreement or the Ancillary Documents to which the Company is a party nor the
consummation by the Company of the transactions contemplated hereby will (a)
conflict with or result in any breach of any provision of the Company’s
Governing Documents, (b) result in a violation or breach of, or cause
acceleration, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration) under any of the terms, conditions or provisions of any Material
Contract or Material Permit to which the Company is party, (c) violate any Law,
writ, injunction or decree of any Governmental Entity having jurisdiction over
the Company or any of its properties or assets or (d) result in the creation of
any Lien (other than a Permitted Lien) upon any of the assets of the Company.

 

Section 3.6                 Material Contracts.

 

(a)               Except for this Agreement and except for Employee Benefit
Plans and any Real Property Leases, as of the date of this Agreement, other than
those Contracts set forth on Schedule 3.6(a) (which shall be organized by
subsection to conform to each clause below) the Company is not a party to or
bound by any:

 



18

 

 

(i)               Contract relating to Indebtedness or undrawn letters of
credit;

 

(ii)              lease or other Contract under which the Company is lessee of
or holds or operates any tangible property, owned by any other Person, except
for any lease or agreement under which the aggregate annual rental payments do
not exceed $100,000;

 

(iii)            lease or agreement under which the Company is lessor of or
permits any third party to hold or operate any tangible property, owned or
controlled by the Company, except for any lease or agreement under which the
aggregate annual rental payments do not exceed $100,000;

 

(iv)            Contract that relates to any disposition or acquisition of
assets or properties by the Company or any material merger or business
combination with respect to the Company;

 

(v)              Contracts containing most favored nations or most favored
customer provisions;

 

(vi)             Contract under which the Company: (A) is bound by any
non-competition, non-solicitation (other than customer employee non-solicitation
covenants), or non-hire provisions, or any other provisions restricting its
right to engage in any line of business or provide any goods or services; (B)
has granted any exclusive rights or any options therefor relating to any
material portion of its business; (C) is the exclusive provider of services,
goods or other products to any counterparty for any period; or (D) has granted
any rights of first offer or refusal relating to any material portion of its
business;

 

(vii)          Contract under which employees, officers, directors or
independent contractors of the Company are bound by non-competition and
non-solicitation covenants;

 

(viii)          Contract under which the Company has advanced or loaned any
amount to any of its current or former equity holders, directors, managers,
officers, employees, independent contractors or other service providers (other
than advancement of expenses in the ordinary course of business consistent with
past practice);

 

(ix)             Contract under which the Company has or will have any minimum
purchase obligations requiring purchases in an amount that would reasonably be
expected to exceed in the twelve months following the Closing Date $100,000
individually for such Contract (including any such Contract that contains a
penalty or “take-or-pay” provision for failure to purchase such amount);

 

(x)              Contract with any Governmental Entity; and

 

(xi)             other Contract (other than any Employee Benefit Plan) that
involves the expenditure, payment or receipt of more than $100,000 annually and
is not terminable by the Company without penalty on notice of 60 days or less
(collectively, the “Material Contracts”).

 



19

 

 

(b)               Each Material Contract is valid and binding on the Company and
enforceable in accordance with its terms against the Company and, to the
Seller’s Knowledge, each other party thereto (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting generally the
enforcement of creditors’ rights and subject to general principles of equity).
The Company is not (and, to the Seller’s Knowledge, no other party to any such
Material Contract is) in material breach of or default under any Material
Contract, with or without the lapse of time or the giving of notice or both.
Since December 31, 2018, no other party to any Material Contract has materially
reduced or otherwise materially adversely modified the business conducted under
such Material Contract, has communicated in writing (or, to Seller’s Knowledge,
communicated orally to the Company) threatening or stating its intention to
terminate such Material Contract, or has provided written notice (or, to
Seller’s Knowledge, communicated orally to the Company) claiming a breach of or
default under, or repudiating any material provision of, such Material Contract.

 

Section 3.7             Absence of Changes; Undisclosed Liabilities.

 

(a)            During the period beginning on December 31, 2018 and ending on
the date of this Agreement, (i) there has not been any event, change, occurrence
or circumstance that has had or would reasonably be expected to have a Company
Material Adverse Effect and (ii) the Company has conducted its business in the
ordinary course substantially consistent with past practices.

 

(b)           Without limiting the provisions of Section 3.7(a), since December
31, 2018, except for items listed on the Schedules to this Agreement or in
connection with or as contemplated by the Reorganization, the Company has not:

 

(i)               amended its Governing Documents;

 

(ii)             (A) issued or otherwise transferred any of its equity
securities, (B) redeemed or otherwise acquired any of its equity securities, or
(C) split, combined, or reclassified any of its equity securities;

 

(iii)            (A) acquired (by merger, consolidation, acquisition of stock or
assets, or otherwise) any entity or business or division thereof (or otherwise
acquired any assets) for consideration in excess of $100,000, other than in the
ordinary course of the Company’s business) or (B) transferred or assigned (or
suffered any damage, destruction, or loss of, whether or not coverage by
insurance) any assets with an aggregate value in excess of $100,000, other than
transfers or assignments in the ordinary course of the Company’s business;

 



20

 

 

(iv)            (A) made any change in the financial accounting, Tax accounting,
Tax reporting, or cash or working capital management (including the management
of inventory and the timing of collection of receivables, payment of payables,
accrual of expenses, and deferral of revenue) principles, methods, or practices
used by it (including with respect to the methods used to calculate any reserves
and contingencies), except to the extent required by a change in applicable Law
or GAAP, (B) accelerated the collection of any accounts receivable, rights,
claims, or other amounts owed to it, other than with respect to amounts that do
not in the aggregate exceed $50,000, or (C) cancelled, postponed, or extended
the payment of any accounts payable, liabilities, or other amounts owed by it,
other than with respect to amounts that do not in the aggregate exceed $50,000;

 

(v)              loans made to, or entry into any other transaction with, any of
the Company’s current or former directors, officers, employees, independent
contractors or other service providers;

 

(vi)             recognized any union or other labor organization, certificated
any collective bargaining or similar contract, entered into any collective
bargaining or similar contracts, been appraised of or opposed any union
organizing campaign, settled any material grievances or unfair labor practice
charges, filed any unfair labor practice charges, or taken any other action
similar to the foregoing, in each case, with respect to the Company or its
current or former employees;

 

(vii)           granted any increase in the compensation or benefits of any
current or former director, officer, employee or independent contractor of the
Company other than in the ordinary course of business, or extended employment
to, or hired, any employee or officer providing annual compensation in excess of
$100,000 or terminated any such employee or officer;

 

(viii)           implemented any employee layoffs that could implicate the WARN
Act;

 

(ix)              made any loans, advances, capital contributions, capital
expenditures, or charitable or political contributions or pledges, in an
aggregate amount for all cases in excess of $100,000;

 

(x)              initiated any Action, or settled, had dismissed, or otherwise
resolved any Action brought by or against it other than in the ordinary course
of business consistent with past practice;

 

(xi)            suffered or entered into any termination, revocation,
suspension, nonrenewal, abandonment, material amendment, or material breach of
any of its Material Permits, Material Contracts, Real Property Leases,
registered Company IP Rights (except in the course of prosecution thereof), or
insurance policies;

 

(xii)            (A) made, revoked, or amended any Tax election, (B) executed
any waiver of restrictions on assessment or collection of any Tax, (C) agreed to
any extension of time with respect to a Tax assessment or deficiency, (D)
entered into or amended any agreement or settlement with any Tax authority, or
(E) failed to file any income or other material Tax Return required to be filed
by it when due, or to pay any Taxes (including estimated Taxes) when due on any
such Tax Return (or any Tax Return for which an extension has been granted) or
otherwise;

 



21

 

 

    (xiii)        cancelled, waived, or released, or written off any accounts
receivable, rights, claims, or other amounts owed to it, or modified its credit,
collection, or payment policies, in all cases other than in the ordinary course
of the Company’s business with respect to amounts that do not in the aggregate
exceed $100,000;

 

    (xiv)         taken any other action, or failed to take any action, outside
the ordinary course of the Company’s business; or

 

    (xv)           entered into any Contract to take, or adopted any corporate
or other resolution authorizing or approving, any of the foregoing actions.

 

(c)               The Company has no liability or obligation of any kind
whatsoever in existence, whether accrued, contingent, absolute or otherwise, of
any nature, and no event has occurred or circumstance exists that would
reasonably be expected to give rise to, or that would serve as a reasonable
basis for, any such liabilities or obligations, except for: (i) liabilities and
obligations as reflected or reserved against in the Latest Balance Sheet
(including in any of the notes thereto, if any), (ii) liabilities and
obligations that have arisen since the date of the Latest Balance Sheet in the
ordinary course of business consistent with past practices, (iii) Seller
Expenses, (iv) liabilities and obligations disclosed in this Agreement or in the
Schedules hereto, including without limitation as set forth on Schedule 3.7(b)
or (v) liabilities that do not in the aggregate exceed $25,000.

 

Section 3.8                 Litigation. As of the date of this Agreement, there
is currently, and since December 31, 2016, there has been, no Action pending or,
to Seller’s Knowledge, threatened in writing or under investigation against, or
otherwise materially affecting, the Company before any Governmental Entity. The
Company is not subject to any outstanding order, writ, injunction, decree or
settlement agreement as of the date hereof.

 

Section 3.9                 Compliance with Applicable Law.

 

(a)               The Company holds all material permits, licenses, approvals,
certificates and other authorizations of and from all, and have made all
declarations and filings with, Governmental Entities necessary for the lawful
conduct of their respective businesses as presently conducted (the “Material
Permits”). All Material Permits are set forth on Schedule 3.9. The Company is
not in default or violation of any Material Permit to which it is a party.

 

(b)               The Company is, and has been at all times since December 31,
2016, in compliance in all material respects with all applicable Laws. The
Company has not, since December 31, 2016, (A) received any written notice (or,
to Seller’s Knowledge, any oral communication to the Company) from any
Governmental Entity regarding any actual or alleged violation by the Company or
any director, manager, officer, employee, or independent contractor thereof
acting in its capacity as such of any Law, or regarding any actual or potential
investigation of the same, or (B) conducted its own material internal
investigation, or made any voluntary disclosure to any Governmental Entity, with
respect to any actual or suspected violation by the Company or any director,
manager, officer, employee, or independent contractor thereof acting in its
capacity as such of any Law.

 



22

 

 

Section 3.10               Employee Plans.

 

(a)               Schedule 3.10(a) contains a correct and complete list of each
material Employee Benefit Plan as of the date hereof. With respect to each
material Employee Benefit Plan, Seller has provided or made available to Buyer
true and complete copies of: (x) such Employee Benefit Plan, if written, or a
description of such Employee Benefit Plan, if not written and (y) to the extent
applicable to such Employee Benefit Plan: (i) all material trust agreements,
insurance contracts or other funding arrangements; (ii) the three most recent
Form 5500 (including all schedules thereto) required to have been filed with the
Internal Revenue Service and all schedules thereto; (iii) the most recent
Internal Revenue Service determination letter; (iv) all current employee
handbooks or manuals; (v) all current summary plan descriptions; (vi) all
material communications received from or sent to the Internal Revenue Service or
the Department of Labor (including a written description of any oral
communication) within the last calendar year; and (vii) all amendments and
modifications to any such document.

 

(b)               Each Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the Internal Revenue Service on the form of such Employee Benefit
Plan and, to Seller’s Knowledge, there are no existing circumstances or events
that would reasonably be expected to adversely affect the qualified status of
any such Employee Benefit Plan. Except as would not reasonably be expected to
result in any material liability of the Company, (i) each Employee Benefit Plan
has been operated, established and administered in compliance with the terms of
such Employee Benefit Plan and applicable Law, including ERISA and the Code,
(ii) all contributions (including all employer contributions and employee salary
reduction contributions) required to be made to any Employee Benefit Plan by
applicable Law or by any plan document or other contractual undertaking, and all
premiums due or payable with respect to insurance policies funding any Employee
Benefit Plan, have been timely made or paid in full and (iii) there are no
pending or, to Seller’s Knowledge, threatened Actions (other than routine claims
for benefits) by, on behalf of or against any of the Employee Benefit Plans or
any trusts related thereto.

 

(c)               No Employee Benefit Plan is or was within the past six years
(i) a “multiple employer plan” for purposes of Sections 4063, 4064 or 4066 of
ERISA, (ii) a “multiemployer plan” within the meaning of Sections 3(37) or
4001(a)(3) of ERISA, (iii) subject to Sections 412 or 302 of the Code or Title
IV of ERISA, (iv) a “multiple employer welfare arrangement” as defined in
Section 3(40) of ERISA, (v) a “voluntary employees’ beneficiary association” (as
defined in Section 501(c)(9) of the Code) or other funded arrangement for the
provision of welfare benefits, or (vi) a welfare benefit plan that is
self-insured. No material liability (including as a result of any
indemnification obligation) under Title IV of ERISA has been incurred by the
Company or any ERISA Affiliate and, to the Seller’s Knowledge, no event has
occurred and no condition exists that would reasonably be expected to result in
the Company incurring a material liability under Title IV of ERISA. No material
liability under Title I of ERISA has been incurred by the Company or any ERISA
Affiliate that remains unsatisfied.

 



23

 

 

(d)               There has been no prohibited transaction described in Section
406 of ERISA or Section 4975 of the Code with respect to any Employee Benefit
Plan that would reasonably be expected to result in a material liability to the
Company and for which an exemption is not available. To the Seller’s Knowledge,
no fiduciary, as described in Section 3(21) of ERISA, of any Employee Benefit
Plan has any material liability for breach of fiduciary duty or any other
failure to act or comply in connection with the administration or investment of
the assets of any Employee Benefit Plan.

 

(e)               Neither Seller nor the Company maintains, sponsors,
contributes or has any obligation to contribute to, or has any liability or
would reasonably be expected to have any liability with respect to, any Employee
Benefit Plan providing health or life insurance or other welfare-type benefits
following termination of employment to any former, current or future retired or
terminated employees (or any spouse or other dependent thereof) of the Company
other than as mandated by the group health plan continuation coverage
requirements of Part 6 of Subtitle B of Title I of ERISA and Section 4980B of
the Code, and of any similar state Law or at the sole expense of the participant
or the participant’s spouse or dependent.

 

(f)                The Company do not have, and would not reasonably be expected
to have, any material liability for Taxes under Sections 4975 through 4980 or
Sections 4980B through 4980H of the Code.

 

(g)               Except as set forth on Schedule 3.10(g), the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated by this Agreement will not (alone or in combination
with any other event) (i) entitle any current or former employee, officer,
director or independent contractor of the Company to any severance pay, change
in control payments or any other payment from the Company, (ii) accelerate the
time of payment or vesting of benefits or materially increase the amount of
other compensation due to any such individual from the Company, (iii) require
any contributions or payments to fund any obligations under any Employee Benefit
Plan that would result in any liability to the Company, or cause the Company to
transfer or set aside any assets to fund any Employee Benefit Plan, (iv) limit
or restrict the right to amend, terminate or transfer the assets of any Employee
Benefit Plan, or (v) result in any prohibited transaction described in Section
406 of ERISA or Section 4975 of the Code for which an exemption is not available
and that would result in a material liability to the Company. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated by this Agreement will not (alone or in combination
with any other event) give rise to any payment (or acceleration of vesting of
any amount or benefit) that will fail to be deductible for U.S. federal income
tax purposes by the Company as an “excess parachute payment” by virtue of
Section 280G of the Code.

 



24

 

 

(h)               Neither the Company nor any current or former employee or
consultant thereof has incurred any material liability (including as a result of
any indemnification obligation) arising out of or related to Section 409A of the
Code, and no condition exists that would reasonably be expected to subject such
Person to any material liability (including as a result of any indemnification
obligation) arising out of or related to Section 409A of the Code. The Company
is not a party to, or otherwise obligated under, any contract, agreement, plan
or arrangement that provides for the gross-up of Taxes imposed by Sections
409A(a)(1)(B) or 4999 of the Code.

 

(i)                 Seller and the Company have no legally binding plan or
commitment to create any additional Employee Benefit Plan or to modify or change
any existing Employee Benefit Plan that would be reasonably expected to result
in material liabilities to the Company, except as may be required by applicable
Law.

 

Section 3.11               Environmental Matters.

 

(a)               The Company is, and since December 31, 2016 has been, in
material compliance with all Environmental Laws. Without limiting the generality
of the foregoing, the Company holds and is in material compliance with all
permits, licenses and other authorizations that are required pursuant to
Environmental Laws.

 

(b)               There are not currently, and there have not been since
December 31, 2016, any Actions pending (or, to Seller’s Knowledge, threatened)
against the Company (or, to Seller’s Knowledge, against any other Person with
respect to any Leased Real Property), regarding any alleged or actual violation
of, liability under, or investigatory, remedial, corrective, or other
obligations accruing under, any Environmental Laws. The Company has not since
December 31, 2016 received any notice from any Governmental Entity regarding any
alleged or actual violation of, liability under, or investigatory, remedial,
corrective, or other obligations accruing under, any Environmental Laws, whether
relating to the Company or any other Person with respect to any Leased Real
Property.

 

(c)               None of the Leased Real Property is listed on, or has been
proposed for listing on, the National Priorities List (or CERCLIS) under CERCLA
or any similar state list.

 

Section 3.12                Intellectual Property.

 

(a)               The Company owns, licenses or otherwise has the right to use
all of the Intellectual Property necessary for the conduct of the business of
the Company as currently conducted (collectively, the “Company IP Rights”);
provided that the foregoing shall not be deemed to be a representation or
warranty regarding the infringement, violation, misappropriation or dilution of
third party Intellectual Property rights. Schedule 3.12(a) sets forth a complete
and accurate list of each of the following (i) issued or pending applications to
issue Patents, (ii) registered or pending applications to register Trademarks
and material unregistered Trademarks, (iii) registered Copyrights and material
unregistered Copyrights relating the products and services offered by the
Company, (iv) Internet domain names, and (v) social media accounts, in each
case, used by the Company and not subject to any inbound license permitting the
use of third party Intellectual Property or relating to any Intellectual
Property available in the public domain (all of the foregoing, together with
Trade Secrets and other unregistered Trademarks and Copyrights used by the
Company and not subject to any inbound license permitting the use of third party
Intellectual Property or relating to any Intellectual Property available in the
public domain, the “Owned Intellectual Property”); provided that the foregoing
shall not be deemed to be a representation or warranty regarding the
infringement, violation, misappropriation or dilution of third party
Intellectual Property rights. The Company owns all right, title and interest in
and to all Owned Intellectual Property free and clear of all Liens, except
Permitted Liens. All Owned Intellectual Property that are registered, filed or
applied for with any Governmental Entity, including all such items listed in
Schedule 3.12(a), are in good standing, subsisting and, solely with respect
issued or registered items included therein, valid and enforceable.

 



25

 

 

(b)               There is not pending against the Company any claim by any
third party contesting the use or ownership, or validity or enforceability of
any material Owned Intellectual Property, or alleging that the Company is
infringing any Intellectual Property rights of a third party, and there are no
claims pending that have been brought by the Company against any third party
alleging infringement of any Owned Intellectual Property rights. The conduct of
the business of the Company as currently conducted does not infringe, violate,
misappropriate or dilute any Intellectual Property rights of any third party and
(ii) to the Seller’s Knowledge, no third party is infringing, violating,
misappropriating or diluting any Owned Intellectual Property.

 

(c)                Schedule 3.12(c) sets forth a list of all material agreements
pertaining to Company IP Rights, other than: (i) any clickwrap, shrink wrap, or
webwrap agreements, commercially available software that has not been modified
from its commercially available version, or other similarly licensed materials,
in each case, for which the Company pays annual fees of no more than $100,000;
and (ii) non-exclusive licenses granted by the Company in the ordinary course of
business (collectively, the “Company IP Agreements”). Other than under an
outbound license disclosed in Schedule 3.12(c) or described in clause (ii) of
the preceding sentence, no Person has any rights in or to any Owned Intellectual
Property including through grant of any option, license, assignment or agreement
of any kind. The Company is not in default under any Company IP Agreement, and
to the Seller’s Knowledge, no other party is in default thereunder. All Company
IP Agreements are valid and enforceable, and are in full force and effect.
Except as set forth on Schedule 3.12(c), the Company will not, as a result of
the execution and delivery of this Agreement, be in default under any Company IP
Agreement.

 

(d)               The Company has taken commercially reasonable steps to
maintain the confidentiality of all Owned Intellectual Property constituting
Trade Secrets or other Company confidential information, and, to the extent
contractually obligated to do so, the Trade Secrets of others in its possession
or under its control. To the Seller’s Knowledge, there has been no
misappropriation of any such Trade Secrets by any Person. No such Trade Secret
has been authorized to be, or to the Seller’s Knowledge, has actually been used
by or disclosed to or discovered by any Person except pursuant to a valid and
appropriate written non-disclosure, assignment or license agreements or to
Person’s subject to fiduciary or other legal obligations of confidentiality,
which, to the Seller’s Knowledge, have not been breached.

 



26

 

 

(e)               All Owned Intellectual Property that consists, in whole or in
part, of Computer Software (“Company Owned Software”): (i) do not contain any
Disabling Devices; (ii) do not contain any errors or defects that, individually
or in the aggregate, have caused, or can be reasonably expected to cause the
Company or any licensee therefor any material harm, and (iii) have not suffered
from any material or recurring malfunctions. No Company Owned Software which is
licensed or distributed by the Company contains any Open Source Software that is
subject to a license that requires the Company to license or disclose any source
code to such Company Owned Software. The Company possesses a current, accurate
and complete copy of the source code to all of the Company Owned Software that
constitutes or is included in any current product or service of the Company, and
no other Person has a copy of the source code or any portion thereof, of any
Company Owned Software, other than employees, consultants and contractors
engaged by the Company to develop or maintain Company Owned Software or as set
forth in Schedule 3.12(e). The Company has in place and complies with protocols
and procedures designed to protect Company Owned Software from disclosure to
unauthorized Persons, including maintaining, to the Seller’s Knowledge, a secure
source code repository. The Company has in place and complies with commercially
reasonable procedures for tracking access to, development and use of Company
Owned Software by its own personnel and any other Person. The Company has not
provided nor is it obligated under any agreement to which it is a party to
provide the source code for any of Company Owned Software to any other Person
other than employees, consultants and contractors engaged by the Company to
develop or maintain Company Owned Software.

 

(f)                All Computer Software, databases, compilations, Computer
Hardware, microprocessors, networks, firmware and other information technology
and communications equipment used in connection with the operations of the
Company’s business (collectively, the “Information Technology”) is either owned
by, or leased or licensed to, the Company. All of the Information Technology
owned by the Company is held by the Company as the sole, legal and beneficial
owner and is held free and clear of Liens other than Permitted Liens. Schedule
3.12(f) lists all material agreements by or through which other Persons grant
the Company rights or interests in or to any of the Information Technology for
which the Company pays annual fees of more than $100,000. The Company has
provided Buyer with true and complete copies of all such material agreements,
including all modifications, amendments, and supplements thereto and waivers
thereunder. Each agreement by or through which other Persons grant the Company
rights or interests in or to any of the Information Technology is valid and
binding on the Company in accordance with its terms and is in full force and
effect. Neither the Company nor, to the Seller’s Knowledge, any other party
thereto is in breach of or default under (or is alleged to be in breach of or
default under) in any material respect, or has provided or received any notice
of breach or default of or any intention to terminate, any agreements by or
through which other Persons grant the Company rights or interests in or to any
of the Information Technology.

 



27

 

 

(g)               The Company has in place and maintains in effect reasonable
redundancy, business continuity and disaster recovery plans, procedures and
facilities appropriate for the nature of the risks associated with its business.

 

(h)               The Company is in compliance in all material respects with all
applicable Privacy Laws, Privacy Notices, and Privacy Contracts (collectively,
the “Privacy Requirements”), and has collected, processed, stored, maintained,
transferred, disclosed, secured, shared, or otherwise used Personal Information
in compliance in all material respects with all applicable Privacy Requirements.

 

(i)                 The Company has in place, maintains, and complies with
anti-virus and malware protection, and administrative, physical and technical
security measures and safeguards designed to protect business data and Personal
Information it receives, collects and processes against illegal or unauthorized
access, disclosure or use in a manner violative of Law, applicable industry
standards or guidelines, or the privacy rights of third parties, as applicable,
in each case consistent with commercially reasonable practices (collectively,
the “Security Measures”). Except as set forth in Schedule 3.12(i), to the
Seller’s Knowledge, no unauthorized Person has gained access to, received or
made any use of Personal Information collected by or on behalf of, processed or
received by the Company.

 

(j)                 Since the date that is twelve (12) months prior to the date
hereof, the Company (i) has caused or permitted an audit of all Computer
Hardware used in the conduct of its business (whether its own or of its service
providers) and of the Security Measures (e.g., SSAE16, SOC 1 or SOC 2) to be
conducted by an independent third party specializing in information security, a
complete and correct audit report prepared as a result of which audit has been
made available to Buyer; (ii) has in place and maintains commercially reasonable
monitoring programs designed to detect intrusions into its systems or attempts
to obtain access to business data or Personal Information; and (iii) has
conducted or engaged an experienced third party to conduct penetration testing
to identify vulnerabilities in its systems and procedures and the Security
Measures. Except as set forth on Schedule 3.12(j), no material or “critical”
vulnerabilities were identified in any such audit, review or testing, or during
such monitoring, and all vulnerabilities identified during such activities have
been addressed.

 

(k)               The Company has published all privacy policies and notices
(collectively, “Privacy Notices”) that it is required to post pursuant to
applicable Law, is in compliance in all material respects with its currently
posted Privacy Notices, such Privacy Notices contain all information and
disclosures as required by applicable Law and are accurate and truthful in all
material respects. The Company has not received any complaint from any Person
(including any Governmental Entity), and is not a party to any Action, related
to the collection, use, storage, distribution, transfer, or disclosure of, or
unauthorized access to, Personal Information.

 



28

 

 

Section 3.13               Labor Matters.

 

(a)               The Company is not a party to or currently negotiating any
collective bargaining agreement or other labor union contract applicable to the
employees of the Company and, to the Seller’s Knowledge, there are not any
activities and proceedings of any labor union to organize any such employees.
(i) There is no unfair labor practice charge or complaint pending before any
applicable Governmental Entity relating to the Company or any employees of the
Company; (ii) there is no labor strike, picketing, slowdown or work stoppage,
concerted refusal to work overtime, lockout or other collective labor action
pending or, to the Seller’s Knowledge, threatened against or affecting the
Company, and within the last three (3) years, the Company has not experienced
any labor strike, picketing, slowdown or work stoppage, concerted refusal to
work overtime, lockout or other collective labor action by or with respect to
any of its employees; (iii) there is no representation claim or petition pending
before any applicable Governmental Entity, and to the Seller’s Knowledge no
question concerning representation exists relating to the employees of the
Company; and (iv) there are no charges with respect to or relating to any the
Company pending before any applicable Governmental Entity responsible for the
prevention of unlawful employment practices.

 

(b)               The Company has been in compliance in all material respects
with all applicable Laws relating to employment of labor and termination of
employment, including without limitation, all applicable Laws relating to wages,
hours, collective bargaining, employment discrimination, civil rights, safety
and health, workers’ compensation, pay equity, classification of employees,
equal opportunity, retaliation, “whistleblower” rights, collective bargaining,
the Fair Labor Standards Act, the WARN Act, occupational health and safety,
unemployment and the collection and payment of withholding and/or social
security Taxes. Each current service provider compensated as an independent
contractor of the Company is and has been properly characterized as such based
on the applicable standards under applicable Law, except to the extent such
mischaracterization would not be material to the Company.

 

(c)               All officers, employees, directors, independent contractors,
and other service providers of the Company are terminable at will by the Company
upon not more than 30 days’ notice and without material cost or penalty to the
Company. There is no officer, executive, key employee or group of key employees
of the Company who has or have indicated in writing an intention to terminate
his, her or their employment with the Company, and to the Seller’s Knowledge, no
officer, executive, key employee or group of key employees has any plans to
terminate his, her or their employment. The Company has not, within the past
three years, effectuated a “plant closing” (as defined in the WARN Act) or a
“mass lay-off” (as defined in the WARN Act), in either case affecting any site
of employment or facility of the Company.

 

(d)               Within the last three years, there has not been, or to
Seller’s Knowledge, threatened, any allegation of sexual harassment or sexual
misconduct against (i) any current or former director, manager, or officer of
the Company, or (ii) any current or former employee or independent contractor of
the Company who, directly or indirectly, supervises or has managerial oversight
over (or supervised or had managerial oversight over) any other current or
former employees or independent contractors of the Company. Within the last six
years, the Company has not entered into any settlement agreement related to
allegations or threatened allegations of sexual harassment or sexual misconduct
by any current or former director, manager, officer, employee, independent
contractor, or other service provider of the Company.

 



29

 

 

Section 3.14              Insurance. Schedule 3.14(a) contains a list of all
policies of fire, liability, workers’ compensation, property, casualty and other
forms of insurance owned or held by the Company as of the date of this
Agreement, including, with respect to each policy: (a) the type of policy; (b)
the name of the insurer, policyholder, and each covered insured; (c) the name
and address of the agent; and (d) the policy number, premiums, deductibles,
limits, and period of coverage thereunder, as well as a list of all pending
claims and the claims history for the Company since December 31, 2016. Except as
described on Schedule 3.14(b), neither the Company nor any Seller Party with
respect to the Company’s business participates in any self-insurance or
co-insurance programs. All such policies are in full force and effect, all
premiums with respect thereto covering all periods up to and including the
Closing Date will have been paid, and no notice of cancellation or termination
has been received by the Company with respect to any such policy. The Company
has not made any claim under any such policy during the two (2) year period
prior to the date of this Agreement with respect to which an insurer has, in a
written notice to the Company, questioned, denied or disputed or otherwise
reserved its rights with respect to coverage and no insurer has threatened in
writing to cancel any such policy.

 

Section 3.15               Tax Matters.

 

(a)               All income and other material Tax Returns required to be filed
by, or with respect to, the Company have been timely filed. All income and other
material Taxes owed by, or with respect to, the Company (whether or not shown on
any Tax Return) have been timely paid. The Company currently is not the
beneficiary of any extension of time within which to file any Tax Return. The
Company has (A) withheld and paid all material Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party, and (B)
materially complied with all filings required with respect thereto, including
without limitation IRS Forms W-2 and 1099.

 

(b)               All Tax Returns filed by, or with respect to, the Company are
true and correct in all material respects.

 

(c)               The Company is not currently the subject of a Tax audit or
examination.

 

(d)               The Company has not consented to extend the time, or is the
beneficiary of any extension of time, in which any Tax may be assessed or
collected by any taxing authority.

 

(e)               The Company has not received from any taxing authority any
written notice of proposed adjustment, deficiency, underpayment of Taxes or any
other such written notice which has not been satisfied by payment or been
withdrawn.

 

(f)                No claim has been made in writing by any taxing authority in
a jurisdiction where the Company does not file Tax Returns that the Company is
or may be subject to taxation by that jurisdiction.

 



30

 

 

(g)               There are no Liens for Taxes against any of the assets of the
Company.

 

(h)               The Company has not been either a “distributing corporation”
or a “controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock qualifying for tax-free treatment under Section
355 of the Code in the five (5) years prior to the date of this Agreement.

 

(i)                 There is no dispute or claim concerning any Tax liability of
any of the Company as to which any of the Seller Parties or the directors and
officers (and employees responsible for Tax matters) of the Company or the
Seller Parties has knowledge.

 

(j)                 Schedule 3.15(j) lists all jurisdictions in which federal,
state, local, and foreign Tax Returns with respect to the Company have been
audited or are currently the subject of audit. The Seller Parties have made
available to the Buyer correct and complete copies of all federal income
examination reports or statements of deficiencies assessed against or with
respect to, the Company since December 31, 2011.

 

(k)               There are no powers of attorney currently outstanding with
respect to any tax matter relating to the Company.

 

(l)                 The Company has no currently outstanding waiver of any
statute of limitations in respect of Taxes.

 

(m)             The Company is not required to include any item in, or exclude
any item of deduction from, taxable income or pay a tax for any taxable period
(or portion thereof) beginning after the Closing Date as a result of (A) any
adjustment pursuant to Code §481(a) by reason of a change in accounting method
(and the Company does not have an application pending with the IRS or any other
tax authority requesting permission for any change in accounting method); (B)
any “closing agreement” as described in Code §7121 (or any corresponding or
similar provision of state, local, or non-U.S. income Tax law) executed on or
prior to the Closing Date; (C) any intercompany transaction or excess loss
account described in Treasury Regulations under Code §1502 (or any corresponding
or similar provision of state, local or non-U.S. income Tax law); (D) any
installment sale or open transaction disposition made on or prior to the Closing
Date; (E) any prepaid amount received on or prior to the Closing Date; (F) an
election under Code §108(i) (or any corresponding or similar provision of state,
local, or non-U.S. income Tax law) made or existing on or prior to the Closing
Date; (G) the use of an improper method of accounting for a taxable period
ending on or prior to the Closing Date; or (H) Code §951, §951A or §965 (or any
corresponding or similar provision of state, local, or foreign Tax law) with
respect to amounts earned on or before the Closing Date.

 

(n)               The Company (i) has not been a member of an Affiliated Group
filing a consolidated, combined, or unitary Tax Return (other than an Affiliated
Group the common parent of which was Exela) and (ii) does not have any liability
for the Taxes of any person (other than for any member of an Affiliated Group of
which the common parent is Exela) under Treas. Reg. §1.1502-6 (or any similar
provision of state, local, or foreign law), or as a transferee or successor, or
by contract except any commercial Contracts, credit agreement, or other
agreement the principal purpose of which is not related to Taxes.

 



31

 

 

 

(o)            Schedule 3.15(p) sets forth the amount of any net operating loss.

 

(p)           The unpaid Taxes of the Company (A) did not, as of the most recent
fiscal month end, exceed the reserve for Tax liability (rather than any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) set forth on the face of the most recent balance sheet (rather than
in any notes thereto) and (B) do not exceed that reserve as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of the Company in filing its Tax Returns. Since the most recent balance
sheet, the Company has not incurred any liability for Taxes arising from
extraordinary gains or losses, as that term is used in GAAP, outside the
ordinary course of the Company’s business consistent with past custom and
practice.

 

(q)           The Company has no permanent establishment or office or fixed
place of business outside the United States.

 

(r)            The Company has not (i) participated in a Tax shelter or listed
transaction within the meaning of Treasury Regulations §1.6011-4(c) or (ii) been
a party to any “reportable transactions,” as defined in Code §6707A(c)(1) and
Treasury Regulations §1.6011-4(b), or (iii) been subject to any penalty under
Code §6707A.

 

(s)           The Company has collected and timely remitted to the proper taxing
authority all applicable state and local sales, use and similar Taxes as
required by Law, and has reported in a timely manner to the proper taxing
authority all such Taxes.

 

(t)            All positions taken by or with respect to the Company that, to
the knowledge of the Company, could give rise to a substantial understatement of
federal income Tax within the meaning of Code §6662, have been disclosed on the
relevant federal income Tax Returns of the Company, or the Exela Parties.

 

(u)           In advance of the Closing Date, the Reorganization was completed
such that (i) the Company Predecessor converted into a Texas limited liability
company, (ii) at the time of the conversion, the Company was wholly owned by
Seller, and (iii) as a result of the conversion, the Company was properly
treated as a disregarded entity for U.S. federal income Tax purposes.

 

(v)           Immediately prior to the Closing, after the Reorganization, the
Company is properly treated as a disregarded entity for federal (and, to the
extent permitted by applicable Law, state) income Tax purposes. The Company has
never filed, or had filed on its behalf, any election to be treated as an
association taxable as a corporation for income Tax purposes, effective on or
after the Reorganization.

 

Section 3.16           Brokers. No broker, finder, financial advisor or
investment banker, other than Raymond James (whose fees shall be included in the
Seller Expenses), is entitled to any broker’s, finder’s, financial advisor’s,
investment banker’s fee or commission or similar payment in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.

 



32

 

 

Section 3.17          Real and Personal Property.

 

(a)           Real Property.

 

(i)               The Company does not own any real property.

 

(ii)              Schedule 3.17(a)(ii) sets forth a list of each Real Property
Lease to which the Company is party in effect as of the date hereof (the real
property leased by the Company pursuant to the Material Real Property Leases is
hereinafter referred to as the “Leased Real Property”). The Company has made
available to Buyer complete and correct copies of each Real Property Lease.

 

(iii)            Each Real Property Lease is valid and binding on the Company,
enforceable in accordance with its terms (assuming the due authorization and
execution of such Real Property Lease by the other party(ies) thereto, and
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting generally the enforcement of creditors’ rights and subject
to general principles of equity).

 

(iv)             Neither the Company, nor, to the Seller’s Knowledge, any third
party to a Real Property Lease is in default or breach in any material respect
under any Real Property Lease.

 

(v)             The Company has not entered into any sublease granting to any
Person other than the Company the right to use or occupy any material portion of
the Leased Real Property.

 

(vi)             The Company has not granted to any other Person any option or
right of first refusal to purchase or acquire any material portion of the Leased
Real Property.

 

(vii)            To Seller’s Knowledge, all of such Leased Real Property is in
good operating condition and repair, and is adequate for its use in the conduct
of the Company’s business, in each case except for ordinary wear and tear.

 

(viii)           The Company has all utilities and similar services with respect
to the Leased Real Property as is necessary for the conduct of the Company’s
business.

 

(ix)             There are no Contracts, covenants, conditions, restrictions, or
easements, applicable to such Leased Real Property other than the Company Real
Property Lease, that impose any material restriction on the ability of the
Company to use and operate such Leased Real Property and all improvements
thereon in the conduct of the Company’s business.

 

(x)              There are no oral Contracts, offsets, forbearance programs,
management Contracts, leasing brokerage or finders’ Contracts in effect, or
broker or finder fees or commissions outstanding or that may become payable by
the Company, in each case with respect to such Leased Real Property.

 

(xi)             No security deposit or portion thereof deposited with respect
to such Real Property Lease has been applied in respect of a breach or default
thereunder.

 



33

 

 

(b)           Personal Property. The Company (i) has good and marketable title,
free and clear of all Liens (other than Permitted Liens) to all material
tangible assets (including machinery, equipment and other personal property)
that are used in the conduct of the Company’s business that the Company owns or
claims to own, and has a valid leasehold interest in or license to use all other
such tangible assets, (ii) such title, leasehold interest or license is not
shared by the Company with any other Person, and (iii) such assets constitute
all the tangible assets necessary for the Company’s conduct of its business as
currently conducted. All material tangible assets owned by or leased to the
Company are in good operating condition and repair, are free from defect (patent
or latent), and are adequate for their use in the conduct of the Company’s
business, in each case except for (A) damage and defects that are not in the
aggregate material, and (B) ordinary wear and tear. All tangible assets material
to the conduct of the Company’s business are under the possession and control of
the Company, except for such assets as are in-transit or out for routine
maintenance or repair.

 

Section 3.18          Transactions with Affiliates. Schedule 3.18 sets forth all
contracts or arrangements between the Company, on the one hand, and Affiliates
of the Company or the Seller Parties (other than any employee of the Company who
is not an officer of the Company), on the other hand. Except as disclosed on
Schedule 3.18 and to Seller’s Knowledge, none of the Company, any Seller Party
or any of their respective Affiliates, directors, officers or employees: (i)
possesses, directly or indirectly, any financial interest in, or is a director,
officer or employee of, any Person (other than the Company), which is a material
client, supplier, customer, lessor, lessee or competitor of the Company or (ii)
owns any property right, tangible or intangible, which is used by the Company in
the conduct of its business. Ownership of five percent (5%) or less of any class
of securities of a company whose securities are registered under the Securities
Exchange Act of 1934, as amended, shall not be deemed to be a financial interest
for purposes of this Section 3.18.

 

Section 3.19          Accounts Receivable. The outstanding accounts receivable
set forth on the Latest Balance Sheet (excluding any such accounts receivable
received, cancelled, waived, released, or written off as uncollectible since the
date of the Latest Balance Sheet and in each case disclosed, if so required) (a)
represent valid obligations arising from bona fide sales actually made, or
services actually performed, in the ordinary course of the Company’s business on
an arm’s-length basis (which obligations, to Seller’s Knowledge, are valid and
enforceable against the account debtor), and (b) are not subject to any
reductions, rebates, claims, defenses, or offsets, in each case within the
foregoing clause (b) to Seller’s Knowledge and subject to any reserve for bad
debts identified on the Latest Balance Sheet. For the avoidance of doubt, this
representation and warranty is not a guarantee of collectability of any accounts
receivable.

 



34

 

 

Section 3.20           Material Relationships.

 

(a)            Channel Relationships. Schedule 3.20(a) sets forth all
relationships with whom the Company has referral arrangements (whether by
Contract or otherwise) each of which has generated total contract value in favor
of the Company of at least $100,000 per year over the last two (2) fiscal years
(each, a “Material Channel Relationship”) as well as the total contract values
in respect of such Material Channel Relationship for each of the last two (2)
fiscal years. The Seller Parties have not received any written notice (or to
Seller’s Knowledge, any oral communication to the Company) that any of the
Material Channel Relationships has ceased, or intends to cease, its referral
relationship with the Company or materially reduce such relationship with the
Company.

 

(b)           Material Vendors. Schedule 3.20(b) sets for (i) each supplier or
vendor to whom Seller has paid consideration for goods or services rendered in
an amount greater than or equal to $20,000 per year for each of the two (2) most
recent fiscal years (each, a “Material Vendor”); and (ii) the amount of
purchases from each Material Vendor during such periods. The Seller Parties have
not received any written notice (or to Seller’s Knowledge, any oral
communication to the Company) that any of the Material Vendors has ceased, or
intends to cease, to supply goods or services to the Company or to otherwise
terminate or materially reduce its relationship with the Company.

 

Section 3.21          EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES.
NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO THE COMPANY OR ITS RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES OF ANY DOCUMENTATION
OR OTHER INFORMATION (INCLUDING ANY FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL
DATA), EXCEPT AS OTHERWISE EXPRESSLY SET FORTH BY THE COMPANY IN THIS ARTICLE 3
OR ARTICLE 4, IN ANY ANCILLARY DOCUMENT AND ANY OTHER CERTIFICATE OR OTHER
INSTRUMENT DELIVERED BY THE COMPANY PURSUANT TO THIS AGREEMENT, THE COMPANY
EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE,
EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE INTERESTS OR
BUSINESSES OR ASSETS OF THE COMPANY, AND SPECIFICALLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO SUCH ASSETS, ANY PART THEREOF, THE
WORKMANSHIP THEREOF, AND THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR
PATENT, AND BUYER IS RELYING UPON ITS OWN EXAMINATION AND INVESTIGATION THEREOF
AS WELL AS THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH IN THIS
AGREEMENT, ANY ANCILLARY DOCUMENT AND ANY OTHER CERTIFICATE OR OTHER INSTRUMENT
DELIVERED BY THE COMPANY PURSUANT HERETO.

 



35

 

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES RELATING TO SELLER PARTIES

 

The Seller Parties hereby jointly and severally represent and warrant to Buyer
as follows:

 

Section 4.1            Authority. Each Seller Party has the requisite corporate
power and authority to execute and deliver this Agreement and each of the
Ancillary Documents to which such Seller Party is a party and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Ancillary Documents to which such Seller Party is a party and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate and/or limited liability company
action, as applicable, on the part of such Seller Party. This Agreement and the
Ancillary Documents to which a Seller Party is a party have been duly executed
and delivered by such Seller Party and constitute a valid, legal and binding
agreement of such Seller Party, enforceable against such Seller Party in
accordance with their terms, except (i) to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting the enforcement of creditors’ rights generally and (ii)
that the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any Action thereof may be
brought.

 

Section 4.2           Consents and Approvals; No Violations. Except as set forth
on Schedule 4.2, assuming the truth and accuracy of the representations and
warranties of Buyer set forth in Section 5.3, no notices to, filings with, or
authorizations, consents or approvals of any Governmental Entity are necessary
for the execution, delivery or performance by the Seller Parties of this
Agreement or the Ancillary Documents to which any Seller Party is a party or the
consummation by a Seller Party of the transactions contemplated hereby. Neither
the execution, delivery and performance by a Seller Party of this Agreement or
the Ancillary Documents to which such Seller Party is a party nor the
consummation by a Seller Party of the transactions contemplated hereby will (a)
conflict with or result in any breach of any provision of such Seller Party’s
Governing Documents, (b) except as set forth on Schedule 4.2, result in a
violation or breach of, or cause acceleration, or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under any of the terms, conditions or
provisions of any material agreement to which such Seller Party is a party or
(c) violate any Law, writ, injunction or decree of any Governmental Entity
having jurisdiction over such Seller Party.

 

Section 4.3           Title to the Interests. Seller owns of record and
beneficially all of the Interests, and Seller has good and marketable title to
the Interests, free and clear of all Liens.

 

Section 4.4          Litigation. There is no Action or investigation pending or,
to Seller’s Knowledge, threatened in writing against before any Governmental
Entity (a) against Exela which would otherwise prevent or materially delay the
Closing or otherwise prevent Exela from complying with the terms and provisions
of this Agreement, or (b) against Seller, whether having an adverse effect on
Seller’s ownership of the Interests or otherwise. Neither Seller Party subject
to any outstanding order, writ, injunction or decree that could adversely affect
Seller’s ownership of the Interests or otherwise prevent or materially delay the
Closing.

 



36

 

 

Section 4.5            Brokers. No broker, finder, financial advisor or
investment banker, other than Raymond James (whose fees shall be included in the
Seller Expenses), is entitled to any broker’s, finder’s, financial advisor’s,
investment banker’s fee or commission or similar payment in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

 

Section 4.6           EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES.
NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO BUYER OR ITS RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER
INFORMATION (INCLUDING ANY FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL DATA),
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH BY THE SELLER PARTIES IN THIS ARTICLE 4,
IN ANY ANCILLARY DOCUMENT AND ANY OTHER CERTIFICATE OR OTHER INSTRUMENT
DELIVERED BY ANY SELLER PARTY PURSUANT TO THIS AGREEMENT, THE SELLER PARTIES
EXPRESSLY DISCLAIM ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE,
EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE INTERESTS OR
BUSINESSES OR ASSETS OF THE COMPANY, AND SPECIFICALLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO SUCH ASSETS, ANY PART THEREOF, THE
WORKMANSHIP THEREOF, AND THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR
PATENT, AND BUYER IS RELYING UPON ITS OWN EXAMINATION AND INVESTIGATION THEREOF
AS WELL AS THE REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES SET FORTH IN
THIS AGREEMENT, ANY ANCILLARY DOCUMENT AND ANY OTHER CERTIFICATE OR OTHER
INSTRUMENT DELIVERED BY THE SELLER PARTIES PURSUANT HERETO.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to the Seller Parties as follows:

 

Section 5.1           Organization. Buyer is a limited liability company, duly
formed, validly existing and in good standing under the Laws of the jurisdiction
of its formation and has all requisite power and authority to carry on its
businesses as now being conducted, except where the failure to have such power
or authority would not prevent or materially delay the consummation of the
transactions contemplated hereby.

 

Section 5.2             Authority. Buyer has all necessary power and authority
to execute and deliver this Agreement and the Ancillary Documents to which Buyer
is a party and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and the Ancillary Documents to
which Buyer is a party and the consummation of the transactions contemplated
hereby have been authorized by all necessary action on the part of Buyer and no
other proceeding (including by its equityholders) on the part of Buyer is
necessary to authorize this Agreement and the Ancillary Documents to which Buyer
is a party or to consummate the transactions contemplated hereby and thereby.
This Agreement and the Ancillary Documents to which Buyer is a party have been
duly and validly executed and delivered by Buyer and constitute a valid, legal
and binding agreement of Buyer (assuming this Agreement has been and the
Ancillary Documents to which Buyer is a party will be duly authorized, executed
and delivered by the Seller Parties), enforceable against Buyer in accordance
with their terms, except (i) to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and (ii) that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any Action thereof may be brought.

 



37

 

 

Section 5.3           Consents and Approvals; No Violations. Assuming the truth
and accuracy of the Company’s representations and warranties contained in
Section 3.5 and the Seller Parties’ representations and warranties contained in
Section 4.2, no material notices to, filings with, or authorizations, consents
or approvals of any Governmental Entity are necessary for the execution,
delivery or performance of this Agreement or the Ancillary Documents to which
Buyer is a party or the consummation by Buyer of the transactions contemplated
hereby, except for those set forth on Schedule 5.3. Neither the execution,
delivery and performance by Buyer of this Agreement and the Ancillary Documents
to which Buyer is a party nor the consummation by Buyer of the transactions
contemplated hereby will (a) conflict with or result in any breach of any
provision of Buyer’s Governing Documents, (b) except as set forth on Schedule
5.3, result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination or cancellation) under any contract agreement or other instrument or
obligation to which Buyer is a party or by which any of them or any of their
respective properties or assets may be bound, or (c) violate any Law, writ,
injunction or decree of any Governmental Entity applicable to Buyer or any of
Buyer’s Subsidiaries or any of their respective properties or assets, except in
the case of clauses (b) and (c) above, for violations which would not prevent or
materially delay the consummation of the transactions contemplated hereby.

 

Section 5.4           Brokers. No broker, finder, financial advisor or
investment banker is entitled to any broker’s, finder’s, financial advisor’s or
investment banker’s fee or commission or similar payment in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer or any of its Affiliates.

 

Section 5.5            Sufficiency of Funds. Buyer has, on the date hereof, the
financial capability and all sufficient cash on hand necessary to consummate the
transactions contemplated by this Agreement on the terms and subject to the
conditions set forth herein and to pay all associated fees, costs and expenses
incurred by it in connection therewith, and will have all such capability and
sufficient cash on hand as of the Closing.

 

Section 5.6             Investment Representation. Buyer is acquiring the
Interests for its own account with the present intention of holding such
securities for investment purposes and not with a view to, or for sale in
connection with, any distribution of such securities in violation of any federal
or state securities laws. Buyer is an “accredited investor” as defined in
Regulation D promulgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended (the “Securities Act”). Buyer acknowledges
that it is informed as to the risks of the transactions contemplated hereby and
of ownership of the Interests. Buyer acknowledges that the Interests have not
been registered under the Securities Act or any state or foreign securities laws
and that the Interests may not be sold, transferred, offered for sale, assigned,
pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition is pursuant to the terms
of an effective registration statement under the Securities Act and the
Interests are registered under any applicable state or foreign securities laws
or sold pursuant to an exemption from registration under the Securities Act and
any applicable state or foreign securities laws.

 



38

 

 

Section 5.7             Solvency. Upon consummation of the transaction
contemplated hereby, and assuming in each case that each of the representations
and warranties of the Seller Parties made in this Agreement and the Ancillary
Documents are true and correct in all material respects as of the Closing Date,
as of immediately following the Closing, Buyer and the Company, taken as a
whole, will not (a) be insolvent or left with unreasonably small capital, (b)
have incurred debts beyond their ability to pay such debts as they mature, or
(c) have liabilities in excess of the reasonable market value of their assets.

 

Section 5.8             Investigation; No Other Representations.

 

(a)           Buyer has conducted its own independent review and analysis of,
and, based thereon, has formed an independent judgment concerning, the business,
assets, condition, operations and prospects of the Company.

 

(b)           In entering into this Agreement, Buyer has relied solely upon its
own investigation and analysis and the representations and warranties of the
Company and the Seller Parties expressly contained in Article 3 and Article 4,
respectively, and Buyer acknowledges that, other than as set forth in this
Agreement, the other Ancillary Documents and in the certificates or other
instruments delivered pursuant hereto, none of the Seller Parties, the Company
or any of their respective directors, officers, employees, Affiliates,
stockholders, agents or representatives makes or has made any representation or
warranty, either express or implied, (x) as to the accuracy or completeness of
any of the information provided or made available to Buyer or any of its
respective agents, representatives, lenders or Affiliates prior to the execution
of this Agreement or (y) with respect to any projections, forecasts, estimates,
plans or budgets of future revenues, expenses or expenditures, future results of
operations (or any component thereof), future cash flows (or any component
thereof) or future financial condition (or any component thereof) of the Company
heretofore or hereafter delivered to or made available to Buyer or any of its
respective agents, representatives, lenders or Affiliates. Without limiting the
generality of the foregoing, and except for the representations and warranties
made in this Agreement, the other Ancillary Documents and in the certificates or
other instruments delivered pursuant hereto, none of the Seller Parties, the
Company or any of their respective directors, officers, employees, Affiliates,
stockholders, agents or representatives has made, and shall not be deemed to
have made, any representations or warranties in the materials (other than as set
forth in this Agreement) relating to the business, assets or liabilities of the
Company made available to Buyer, including due diligence materials, memorandum
or similar materials, or in any presentation of the business of the Company by
management of the Company or others in connection with the transactions
contemplated hereby, and no statement contained in any such materials or made in
any such presentation shall be deemed a representation or warranty hereunder or
otherwise or deemed to be relied upon by the Buyer in executing, delivering and
performing this Agreement and the transactions contemplated hereby; provided,
however, that in no manner shall the acknowledgments of Buyer in this Section
5.8 constitute a waiver of any Fraud.

 



39

 

 

ARTICLE 6

COVENANTS

 

Section 6.1             Tax Matters.

 

(a)            The Seller Parties shall prepare and file (or cause to be
prepared and filed) (i) all Tax Returns with the appropriate federal, state,
local and foreign taxing authorities relating to the Company for tax periods
ending on or before the Closing Date that are not yet due as of the Closing Date
and all (ii) Tax Returns with respect to an Affiliated Group that includes the
Company and any Exela Party or the Company and an Affiliate of an Exela Party
(such Tax Returns described in clause (ii), the “Seller Affiliated Group
Returns”). Such Tax Returns shall be prepared in a manner consistent with past
practice, unless a contrary treatment is required by an intervening change in
applicable Law. Seller Parties shall cause a copy of any Tax Return that is
required to be filed by it hereunder other than any Seller Affiliated Group
Return, together with all relevant work papers, and other information to the
extent such return, work papers and other information relate solely to the
Company, to be made available to the Buyer for review and approval to the extent
practicable no later than twenty (20) business days prior to the due date for
the filing of such Tax Return (taking into account proper extensions), such
approval not to be unreasonably withheld, conditioned or delayed. Buyer shall
prepare and file, or cause to be prepared and filed, all Tax Returns required to
be filed by the Company (other than those filed on consolidated, combined or
unitary basis with an Exela Party) relating to tax periods that commence before
the Closing Date and end after the Closing Date (“Straddle Periods”). Buyer
shall cause a copy of any Straddle Period Tax Return that is required to be
filed by it hereunder, together with all relevant work papers, and other
information to the extent such return, work papers and other information relate
solely to the Company, to be made available to the Seller Parties for review and
approval, to the extent practicable, no later than twenty (20) business days
prior to the due date for the filing of such Tax Return (taking into account
proper extensions), such approval not to be unreasonably withheld, conditioned
or delayed.

 

(b)           Except as otherwise provided herein or required by applicable
laws, with respect to any Pre Closing Tax Period, Buyer shall not (i) make or
change any Tax elections, (ii) file (or cause or permit the Company to file) any
amended Tax Return relating to a Pre Closing Tax Period, or (iii) take any
action on the Closing Date other than in the ordinary course of business
consistent with past practice of such Company that could give rise to any Tax
liability or reduce any Tax asset of the Seller Parties, or give rise to, or
incrementally increase, any indemnification obligation of the Sellers, in each
case, without Seller’s consent, such consent not to be unreasonably withheld,
delayed or conditioned.

 

(c)            Except as otherwise provided herein or required by applicable
Laws, to the extent that any of the following actions could result in an
increased Tax cost to the Buyer or its Affiliates (including the Company) in a
post-Closing Tax period, the Seller Parties shall not and shall not cause the
Company to, (i) file, amend, re-file or otherwise modify any Tax Return, (ii)
make or change a Tax election or take any other similar action, in the case of
each of (i) and (ii), relating to the Company (but with respect to the period
that the Company is a disregarded entity, relating to the Company or the Company
and its sole owner), with respect to any Pre Closing Tax Period, without the
prior written permission of Buyer, not to be unreasonably withheld, conditioned
or delayed. After Closing, none of the Seller Parties or their Affiliates
(including the Exela Parties) shall make or cause to be made any election or
take any action that would cause the Company to be treated for U.S, federal
income tax purposes (and, to the extent permitted by applicable Law, state
income Tax purposes) upon or after the Reorganization as a partnership or
corporation, rather than a disregarded entity.

 



40

 

 

(d)           Buyer and the Seller Parties shall cooperate fully, as and to the
extent reasonably requested by the other party, in connection with the
preparation, filing and execution of Tax Returns and any audit, litigation or
other proceeding with respect to Taxes for a Pre Closing Tax Period. Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information that are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder or to testify at any such proceeding. Buyer, the
Seller Parties and the Company agree to retain all books and records with
respect to Tax matters pertinent to the Company for Pre Closing Tax Periods
until 90 days after the expiration of the statute of limitations for the tax
period to which such books and records relate. Buyer and the Seller Parties
further agree, upon request, to use their commercially reasonable efforts to
obtain any certificate or other document from any taxing authority or any other
Person or take any other action as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed on any Party (including with respect to
the transactions contemplated by this Agreement).

 

(e)            For purposes of this Agreement, the amount of Taxes of the
Company attributable to a Straddle Period shall be allocated between the Pre
Closing Tax Period and the taxable period beginning after the Closing Date based
upon a hypothetical closing of the taxable year on such Closing Date with the
Closing Date being included in the pre-Closing portion of such Straddle Period;
provided, however, real property, personal property and similar Taxes (which are
not based on income, profits or sales) shall be allocated by reference to the
relative number of days in the pre-Closing and post-Closing portions of such
Straddle Period.

 

(f)             The Seller Parties agree to indemnify, defend and hold harmless
Buyer, its Affiliates (including the Company) and the successors to the
foregoing (and their respective equityholders, officers, directors, employees
and agents) against all Losses resulting from or relating to: (a) all Taxes of
the Exela Parties, (b) all Taxes imposed on the Company or asserted against the
properties, income or operations of the Company for any Pre Closing Tax Period,
(c) any penalties for late filing or failure to file any Tax Returns due on or
before the Closing Date relating to the Company, (d) any transfer Taxes for
which the Seller Parties are responsible pursuant to Section 6.1(h) hereof, and
(e) Taxes in connection with the Reorganization, in each case, except to the
extent any such Taxes were included in the determination of Indebtedness
pursuant to clause (vii) of the definition thereof (and for the avoidance of
doubt, have therefore already reduced the Purchase Price).

 



41

 

 

(g)            The Seller Parties and Buyer shall notify the other party in
writing within thirty (30) calendar days of receipt of written notice of any
pending or threatened tax examination, audit or other administrative or judicial
proceeding (a “Tax Contest”) that could reasonably be expected to result in an
indemnification obligation under this Section 6.1 of such other party pursuant
to this Section 6.1(e). If the recipient of such notice of a Tax Contest fails
to provide such notice to the other party, it shall not be entitled to
indemnification for any Taxes arising in connection with such Tax Contest, but
only to the extent, if any, that such failure or delay materially prejudiced the
indemnifying party’s ability to defend against, settle, or satisfy any Action
against it, or any damage, loss, claim or demand for which the indemnified party
is entitled to indemnification hereunder. To the extent a Tax Contest relates to
Taxes with respect to any Pre Closing Tax Period for which the Seller Parties
may have an indemnification obligation hereunder, the Seller Parties may, at
their expense, control the defense and settlement of such Tax Contest provided
that, except with respect to any Tax Contest that relates to an Affiliated Group
that includes the Company and any Seller Party or the Company and an Affiliate
of a Seller Party (for which Seller or any Affiliate of Seller will retain
control of such Tax Contest unconditionally), (i) the Seller Parties shall
acknowledge their indemnification obligation with respect to such Tax, (ii) the
Seller Parties shall not agree to any settlement concerning Taxes for a Pre
Closing Tax Period without the prior written consent of Buyer, not to be
unreasonably delayed, withheld, or conditioned, (iii) Buyer is kept fully
informed of any material developments and (iv) Buyer shall have the right to
observe the conduct of, and participate in, any such Tax Contest at its own
expense, including through its own counsel and other professional experts. If
the Seller Parties do not assume the defense of any such proceeding or fails to
acknowledge its liability the Buyer may defend the matter in a manner that it
considers appropriate, including settling such contest. Notwithstanding, the
foregoing, if such Tax Contest relates to any post-Closing period or the
Straddle Period, Buyer shall control the defense and settlement of such Tax
Contest (except with respect to any Tax Contest that relates to an Affiliated
Group that includes the Company and any Seller Party or the Company and an
Affiliate of a Seller Party); provided, however, that if such contests could be
reasonably expected to give rise to any indemnification obligation for any
Seller Party (whether pursuant to Section 6.1 or Article 7), then (1) the Buyer
shall not agree to any settlement concerning Taxes for a Pre Closing Tax Period
or Straddle Period without the prior written consent of Seller, not to be
unreasonably delayed, withheld, or conditioned, (2) Seller shall be kept fully
informed of any material developments and (3) Seller shall have the right to
observe the conduct of, and participate in, any such Tax Contest at its own
expense, including through its own counsel and other professional experts. To
the extent there is any conflict between provisions of Section 6.1 and
provisions of other Sections of the Agreement with respect to issues or claims
relating to Taxes, the provisions of this Section 6.1 shall control.

 

(h)           All transfer, documentary, sales, use, stamp, registration and
other such Taxes, and all conveyance fees, recording charges and other fees and
charges (including any penalties and interest) (“Transfer Taxes”) incurred in
connection with consummation of the purchase of the Interests as contemplated by
this Agreement, together with any costs and expenses relating to the preparation
and filing of any related Tax Returns, shall be borne 50% by Buyer and 50% by
Seller Parties and timely paid by the Party required by law to pay such Transfer
Taxes, and the Company shall prepare and timely file, or cause to be timely
filed, all necessary Tax Returns and other documentation with respect to all
such Taxes, fees and charges.

 



42

 

 

(i)             In the event that a dispute arises between the Seller Parties
and Buyer as to the amount of Taxes or indemnification or any matter relating to
Taxes attributable to the Company, the parties shall attempt in good faith to
resolve such dispute, and any agreed upon amount shall be paid to the
appropriate party. If such dispute is not resolved thirty (30) calendar days
thereafter, the parties shall submit the dispute to an independent accounting
firm mutually chosen by Buyer and Seller for resolution, which resolution shall
be final, conclusive and binding on the parties. Notwithstanding anything in the
Agreement to the contrary, the fees and expenses of the independent accounting
firm in resolving this dispute shall be borne equally by Seller and Buyer.

 

(j)             This Section 6.1 shall survive until thirty (30) days after the
expiration of the statute of limitations (as extended) with respect to the
applicable Tax.

 

(k)            For the avoidance of doubt, the Parties intend that the purchase
and sale of the Interests shall be treated as a purchase and sale of the assets
of the Company for U.S. federal, state and local income tax purposes. The
Parties shall allocate the Final Purchase Price, as the same may be adjusted as
expressly provided for herein, plus the relevant assumed liabilities, among the
assets of the Company and the covenants in this Section 6.1 hereof in accordance
with Section 1060 of the Code (and any similar provision of state, local, or
foreign Tax Law, as appropriate). Buyer shall prepare and deliver to Seller
Parties a written statement setting forth in reasonable detail Buyer’s proposed
tax allocations (the “Proposed Tax Allocations”). The rights and obligations of
the Parties with respect to the Buyer’s Proposed Tax Allocations, the Seller’s
right to dispute the Buyer’s Proposed Tax Allocations, and the procedure for the
resolution of any such dispute shall be governed in the same manner as provided
in Section 2.4(b), and the other provisions of Section 2.4(b) shall apply in
connection therewith, mutatis mutandis. The Proposed Tax Allocations, as finally
determined in accordance with this Section 6.1(k), shall be referred to herein
as the “Final Tax Allocations.” The Final Tax Allocations shall be binding on
the Parties for all Federal, state, local, and foreign income Tax purposes, and
the Parties shall report for all Federal and state income Tax purposes in a
manner consistent with the Final Tax Allocations, in each case except to the
extent otherwise required by applicable Law, and subject to any subsequent
adjustments to the Final Purchase Price, as the same may be expressly provided
for herein.

 

Section 6.2             Public Announcements. At Closing, the Company shall
issue a press release in a form acceptable to Buyer. No other press release or
public announcement related to this Agreement or the transactions contemplated
herein, shall be issued or made by any party hereto without the joint approval
of Buyer, on one hand, and the Company and Seller, on the other, unless required
by law (in the reasonable opinion of counsel) in which case Buyer, the Company
or Seller, as applicable, shall have the right to review such press release,
announcement or communication prior to its issuance, distribution or
publication; provided, however, that the foregoing shall not restrict or
prohibit Buyer, the Company or Seller from making any announcement to its
employees, equityholders, customers and other business relations to the extent
Buyer, the Company or Seller, as applicable, reasonably determines in good faith
that such announcement is necessary or advisable; provided further that each of
Buyer, the Company, Seller and their respective Affiliates may provide general
information about the subject matter of this Agreement in connection with their
respective fund raising, marketing, informational or reporting activities.

 



43

 

 

Section 6.3             Indemnification; Directors’ and Officers’ Insurance.

 

(a)            Buyer agrees that all rights to indemnification or exculpation
now existing in favor of the directors, officers, employees and agents of the
Company (the “Company Indemnified Persons”), as provided in the Company’s
Governing Documents with respect to any matters occurring prior to the Closing
Date, shall survive the transactions contemplated by this Agreement and shall
continue in full force and effect for a period of six (6) years after the
Closing Date and that the Company on its own behalf, will perform and discharge
its obligations to provide such indemnity and exculpation. The Company shall
comply with, and provide the company Indemnified Persons with all rights and
protections provided in, the Company’s Governing Documents, notwithstanding any
subsequent modification, amendment or termination of any such Governing
Documents, and Buyer shall cause the Company to comply with the provisions of
this sentence.

 

(b)            At the Closing, Seller shall cause the Company to, and the
Company shall, purchase a six (6)-year “tail” policy providing directors’ and
officers’ liability insurance coverage for the benefit of those Persons who are
covered by the Company’s directors’ and officers’ liability insurance policies
as of the date hereof or at the Closing (the “D&O Tail Policy”). Premiums for
the D&O Tail Policy shall be paid by the Company (but, for the avoidance of
doubt, shall not constitute a Seller Expense and shall not reduce Cash and Cash
Equivalents).

 

(c)            The directors, officers, employees and agents of the Company
entitled to the indemnification, liability limitation, exculpation and insurance
set forth in this Section 6.3 are intended to be third party beneficiaries of
this Section 6.3. This Section 6.3 shall survive the consummation of the
transactions contemplated by this Agreement and shall be binding on all
successors and assigns of Buyer and the Company.

 

Section 6.4            Documents and Information. After the Closing Date, the
Seller Parties, Buyer and the Company shall, until the seventh (7th) anniversary
of the Closing Date, retain all books, records and other documents pertaining to
the business of the Company that is in such party’s possession for all Pre
Closing Tax Periods in existence on the Closing Date and make the same available
for inspection and copying by Seller (at Seller’s expense) or Buyer (at Buyer’s
expense), as applicable, during normal business hours, upon reasonable request
and upon reasonable notice. No such books, records or documents shall be
destroyed after the seventh (7th) anniversary of the Closing Date by Buyer, the
Seller Parties or the Company, without first advising Seller or Buyer, as
applicable, in writing and giving Seller or Buyer, as applicable, a reasonable
opportunity to obtain possession thereof.

 



44

 

 

Section 6.5             Employee Benefit Matters.

 

(a)            Terms and Conditions of Employment. For the period beginning on
the Closing Date and ending on six (6) month anniversary of the Closing Date,
Buyer shall use commercially reasonable efforts to provide, or cause an
Affiliate to provide, to each employee of the Company who continues employment
with the Buyer or any of its Affiliates (each, a “Continuing Employee”) with (i)
base salary and base wages that are no less than the base salary or base wages
provided by the Company to such Continuing Employee immediately prior to the
Closing Date; (ii) bonus opportunities and commission opportunities that, in the
aggregate, are no less than those in effect for such Continuing Employee
immediately prior to the Closing Date and (iii) employee benefits (excluding
equity and equity-based compensation, retiree welfare and transaction-based
benefits, and benefits under any “pension plan” as defined under Section 3(2) of
ERISA (excluding any 401(k) plans)), that are substantially comparable in the
aggregate to the employee benefits provided to such Continuing Employee
immediately prior to the Closing Date.

 

(b)            Credit for Service. On and after the Closing Date, Buyer shall
provide, or cause to be provided, to each Continuing Employee under each
employee benefit plan maintained or contributed to by Buyer or any Affiliate of
Buyer (excluding equity and equity-based compensation, retiree welfare and
transaction-based benefits, and benefits under any “pension plan” as defined
under Section 3(2) of ERISA (excluding any 401(k) plans)) (collectively, the
“Buyer Benefit Plans”) credit for purposes of eligibility to participate,
vesting and benefit accrual (including any welfare plan, tax-qualified defined
contribution plan, severance plan and vacation program but not for purposes of
determining benefit accruals under any equity and equity-based compensation,
retiree welfare or transaction-based benefit plan, or any defined benefit
pension plan) for full and partial years of service with Seller or its
Affiliates (and any of their predecessors) performed at any time prior to the
Closing Date to the extent such service was taken into account under the
analogous Employee Benefit Plan immediately prior to the Closing Date; provided,
however, that no such prior service shall be taken into account to the extent it
would result in the duplication of benefits.

 

(c)            Preexisting Conditions, Exclusions and Waiting Periods;
Deductibles. Buyer or an Affiliate of Buyer shall: (i) waive or cause to be
waived all limitations as to preexisting conditions, exclusions and waiting
periods or required physical examinations with respect to participation and
coverage requirements applicable to the Continuing Employees and their eligible
dependents under any Buyer Benefit Plans, other than limitations or waiting
periods that are already in effect with respect to such Continuing Employees and
that have not been satisfied as of the Closing Date; and (ii) provide each
Continuing Employee with credit for any co-payments and deductibles paid by such
Continuing Employee and his or her respective dependents prior to the Closing
Date and in the same plan year as that in which the Closing Date occurs for
purposes of satisfying any applicable deductible or out-of-pocket requirements
under the analogous Buyer Benefit Plan for its plan year in which the Closing
Date occurs; provided, in each case, that the foregoing shall not apply to the
extent it would result in any duplication of benefits for the same period of
service.

 



45

 

 

(d)           COBRA. Notwithstanding any contrary provision of this Agreement,
Buyer shall be, or shall cause its Affiliates to be, responsible and liable for
providing, or continuing to provide, health care continuation coverage as
required under COBRA with respect to any Continuing Employee who experiences a
COBRA “qualifying event” on or after the Closing Date.

 

(e)           Tax-Qualified Plans. Buyer shall maintain or establish, or cause
an Affiliate to maintain or establish, a tax-qualified defined contribution plan
(“Buyer’s DC Plan”) in which the Continuing Employees shall be eligible to
participate as of the Closing Date. Buyer shall cause any Continuing Employee
entitled to an “eligible rollover distribution” (as defined in Section 402(c)(4)
of the Code) from a tax-qualified plan maintained by Seller or any of its
Affiliates to elect to transfer such “eligible rollover distribution” (to the
extent consisting of cash or notes relating to plan participant loans) in a
direct rollover to Buyer’s DC Plan. In the case of any portion of any such
rollover amount that consists of a promissory note relating to a plan
participant loan, Seller and Buyer shall cooperate with each other and use
commercially reasonable efforts to enable such direct rollovers to occur before
such loans default.

 

(f)             Welfare Plans. As of the Closing Date, each Continuing Employee
shall cease participation in the health and welfare benefit plans of Seller and
its Affiliates and as of and following the Closing Date each Continuing Employee
shall commence participation in the health and welfare benefit plans maintained,
administered or contributed to by Buyer and its Affiliates. As of the Closing
Date, Buyer shall be responsible for providing benefits in respect of claims
incurred by the Continuing Employees (and their beneficiaries and dependents)
(i) on and following the Closing Date with respect to short term disability,
long term disability, life and accidental death and dismemberment benefits and
(ii) on and following the Closing Date with respect to medical, dental vision,
prescription and health-related benefits. As of the Closing Date, Seller and its
Affiliates shall be responsible for providing benefits in respect of claims
incurred by any current or former employee of the Company (and their
beneficiaries and dependents) prior to the Closing Date with respect to short
term disability, long term disability, life and accidental death and
dismemberment, medical, dental, vision, prescription and health-related
benefits. For purposes of this Section 6.5(f), the following claims shall be
deemed to be incurred as follows: (i) with respect to short term disability,
long term disability, life and accidental death and dismemberment benefits, upon
the event giving rise to such benefits and (ii) with respect to medical, dental,
vision care, prescription and health-related benefits, upon provision of
medical, dental, vision, prescription and health-related services, materials or
supplies.

 

(g)            Workers Compensation. From and after the Closing Date, all claims
for workers’ compensation benefits for Continuing Employees that are incurred on
or following the Closing Date shall be covered under the workers’ compensation
plans of Buyer and its Affiliates.

 

(h)            Construction; Interpretation. Nothing contained in this Section
6.5, express or implied, (i) is intended to confer upon any employee of Seller
or any of its Affiliates any right to continued employment for any period or
continued receipt of any specific employee benefit, (ii) shall constitute an
amendment to or any other modification of any Buyer Benefit Plan or Employee
Benefit Plan, (iii) shall limit Buyer’s or any of its Affiliate’s ability (at
Buyer’s or its Affiliate’s sole expense and liability) to terminate the
employment of any Continuing Employee at any time and for any reason, (iv) shall
constitute a promise or commitment to any employee under any Employee Benefit
Plan or Buyer Benefit Plan, (v) shall be deemed to require the establishment of
any Employee Benefit Plan or Buyer Benefit Plan, or (vi) shall constitute a
limitation on the authority of the Buyer to amend or terminate any Employee
Benefit Plan or Buyer Benefit Plan. Further, this Section 6.5 shall be binding
upon and inure solely to the benefit of each of the Parties to this Agreement,
and nothing in this Section 6.5, express or implied, is intended to confer upon
any other Person (or any beneficiaries or dependents of any such Person) any
rights or remedies of any nature whatsoever as third-party beneficiaries under
this Agreement.

 



46

 

 

 

Section 6.6            Covenant Not to Compete; Non-Solicitation.

 

(a)               Each Seller Party acknowledges and agrees that: (1) the
agreements and covenants contained in this Section 6.6 are (A) reasonable and
valid in geographical and temporal scope and in all other respects, and (B)
essential to protect the value of the Company and Buyer and (2) it has obtained
knowledge, contacts, know-how and experience and there is a substantial
probability that such knowledge, know-how, contacts and experience could be used
to the substantial advantage of a competitor of the Company and to the
substantial detriment of the Company and of Buyer and its Affiliates. Each
Seller Party also acknowledges that Buyer has agreed to the transactions
contemplated by this Agreement in reliance upon the covenants made in this
Section 6.6, and that Buyer would not have agreed to the transactions
contemplated by this Agreement in the absence of the covenants made in this
Section 6.6. Therefore, each Seller Party agrees that, during the Restricted
Period, it shall not, and is shall cause its Subsidiaries not to:

 

(i)                 directly or indirectly participate or engage in any
Competitive Activities within the Restricted Area, or serve as a partner, joint
venturer, independent contractor or agent of Person that does the foregoing;
provided, that no such Person shall be restricted from (x) acquiring, as an
investment, securities representing not more than five percent (5%) of the
voting securities of any corporation where such securities are listed on a
recognized stock exchange or (y) acquiring any Person (and continuing the
business of such Person following such acquisition) so long as (1) the revenues
of such Person that derived from Competitive Activities are at the time of such
acquisition (A) less than 10% of such Person’s total revenue and (B) less than
$5,000,000 in annual revenue in the aggregate (each such acquisition, a
“Competing Acquisition”), and (2) the revenues of such Person that are derived
from Competitive Activities at all times during the Restricted Period are less
than $5,000,000 in annual revenue in the aggregate, subject to a 15% increase in
such limit on each twelve-month anniversary of the closing of such Competing
Acquisition during the Restricted Period (e.g., $5,750,000 between the 12 and
24-month anniversaries, $6,612,500 between the 24-month and 36-month
anniversaries, etc., in each case during the Restricted Period);

 

(ii)              encourage, solicit or induce, or attempt to encourage, solicit
or induce, any customer, supplier, licensee or other Person that is currently
engaged in a business relationship with the Company to cease doing business with
or reduce the amount of business conducted with (including by providing similar
services or products to any such Person) the Company; or

 

(iii)            directly or indirectly solicit, engage, hire or enter into any
business relationship with (or attempt to do any of the foregoing) with any
Person who is then, or was within the twelve (12) months prior thereto, an
employee or independent contractor of the Company, or directly or indirectly
encourage, solicit, or induce any such Person to terminate or otherwise modify
such individual’s relationship with the Company or Buyer or any of their
Affiliates; provided, however, that nothing in this Section 6.6(a)(iii) shall
prevent any such Person from engaging in general advertising not specifically
targeting such individuals.

 



47

 

 

(b)               If any court of competent jurisdiction shall at any time deem
the duration or the geographic scope of any of the provisions of this Section
6.6 unenforceable, the other provisions of this Section 6.6 shall nevertheless
stand and the duration and/or geographic scope set forth herein shall be deemed
to be the longest period and/or greatest size permissible by Law under the
circumstances, and the parties hereto agree that such court shall reduce the
time period and/or geographic scope to permissible duration or size.

 

(c)               Without limiting the remedies available to Buyer, each Seller
Party acknowledges that a breach of any of the covenants contained in this
Section 6.6 will result in material irreparable injury to Buyer and its
Affiliates for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, Buyer shall be entitled to seek a temporary
restraining order and/or a preliminary or permanent injunction, without the
necessity of proving irreparable harm or injury as a result of such breach or
threatened breach hereof and without posting bond, restraining the Seller from
engaging in activities prohibited by this Section 6.6 or such other relief as
may be required specifically to enforce any of the covenants in this Section
6.6. Notwithstanding any other provision to the contrary, the Restricted Period
under Section 6.6(a) shall be tolled (and deemed automatically extended) during
any period of violation by a Seller Party of any of the covenants in Section 6.6
hereof as determined by a court of competent jurisdiction and during any other
period required for litigation during which Buyer seeks to enforce such
covenants against a Seller Party if it is ultimately determined by a court of
competent jurisdiction that such Seller Party was in breach of such covenants.

 

Section 6.7            Company Name; Domain Names.

 

(a)               From and after the Closing, neither the Buyer, the Company nor
any of their respective Affiliates shall (x) conduct business under the
“SourceHOV” or any confusingly similar name other than “SourceHOV Tax”
(collectively, the “Name”) or (y) use any marketing or other materials
reflecting the Name other than “SourceHOV Tax.” For the avoidance of doubt, (i)
the Parties agree that all right, title and interest in and to the mark
“SourceHOV Tax” shall be assigned to the Company as of the Effective Date,
including any goodwill thereto and (ii) the Seller Parties and their respective
Affiliates shall retain all rights in and to, and shall be entitled to continue
using the “SourceHOV” name (other than in the form of “SourceHOV Tax”) following
the Closing. Further, to the extent necessary, the Seller Parties grant the
Company the irrevocable, perpetual, royalty-free, sub-licensable, assignable
right to use the mark “SourceHOV” solely for use in conjunction with the word
“Tax” (i.e., solely as “SourceHOV Tax”). The Seller Parties hereby agree to not
use, in perpetuity, the term “SourceHOV Tax”. The Seller Parties, on behalf of
themselves and their successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably, covenant and agree that they
will not sue (at law, in equity, before any Governmental Entity or otherwise)
the Company, the Buyer or, their respective successors, licensees, or assigns
for using the name “SourceHOV Tax”. The Seller Parties further agree that they
shall promptly, upon the request and at the expense of Buyer, execute and
deliver to the Company, its successors and assigns, such agreements as Buyer or
the Company may reasonably request, including entering into a co-existence
agreement, to permit the Company to (1) file for any trademark protection
anywhere in the world for any mark consisting of “SourceHOV Tax”, (2) register
any domain names consisting of the term “SourceHOV Tax”, or (3) defend any
Claims resulting from the use of the mark “SourceHOV Tax”.

 

(b)               From and after Closing, the Seller Parties shall cause (i) for
no less than one (1) year from the Effective Date, the domain names listed on
Schedule 6.7(b) (the “Excluded Legacy Domain Names”) to be redirected to such
domain name as Buyer or the Company specifies to the Seller Parties, and (ii)
the Seller Parties shall not renew registrations for any such Excluded Legacy
Domain Name and shall allow them to expire.

 



48

 

 

Section 6.8            Release. Effective as of the Closing, each Seller Party,
on behalf of itself and each of its Affiliates (each such Person or Affiliate, a
“Releasing Party”) hereby (a) agrees that the Company has or shall have no
obligation or liability to such Releasing Party arising out of or relating to
the period up to and including the Closing, (b) unconditionally and irrevocably
releases, and covenants not to bring any Action against, the Company (and its
former and current Subsidiaries, and its and their former and current
representatives and the insurers of any of the foregoing Persons) from and with
respect to any Actions, obligations, or liabilities, whether existing or
hereafter discovered, arising in equity or at law, that arise out of or relate
to the ownership, organization, management, or operation of the businesses of
the Company, or the breach of any Contract entered into with such Releasing
Party, occurring at any time up to and including the Closing, (c) represents and
warrants that it has not assigned or otherwise assigned or transferred any of
its rights with respect to any obligations and liabilities of the Company of the
type described in the foregoing clause (a), or with respect to any Actions of
the type described in the foregoing clause (b), and covenants and agrees that it
shall not assign or otherwise assign or transfer (or attempt to assign or
otherwise transfer) any of such rights, and (d) waives the benefits of, and any
rights that it may have under, any Law regarding the release of unknown claims
in any jurisdiction in connection with the matters covered in this Section 6.8;
in each case within the foregoing clauses (a) through (d), subject to and
excluding such Releasing Party’s rights expressly provided for under this
Agreement and the Ancillary Documents.

 

Section 6.9            Confidentiality. Effective automatically upon the
Closing, the Confidentiality Agreement and all obligations thereunder shall
terminate and be of no further force or effect. From and for ten (10) years
after the Closing, the Seller Parties shall not disclose any Confidential
Information, except, with respect to disclosure, to the extent such disclosure
is otherwise required of any such Person by order of any Governmental Entity or
otherwise under applicable Law, in which case such Person shall, if practicable
and not prohibited by Law, provide the Buyer with written notice promptly upon
receipt of such order or otherwise upon becoming aware of such obligation under
applicable Law (and in any event, in advance of making such disclosure), and
shall cooperate with the Buyer’s reasonable requests to seek a waiver or
protective order or such other reasonable requests regarding the timing, scope,
and/or manner of such disclosure, in each case to the extent permitted by
applicable Law. “Confidential Information” means all confidential and
proprietary information relating to (a) the Company, the Buyer, any of their
Affiliates, or the Company’s business, and/or (b) the discussions and
negotiations preceding, and the terms of, this Agreement and each Ancillary
Document, but excluding, in each case within the foregoing clauses (a) and (b),
any information that is then generally available to the public other than as a
result of a violation of this Section 6.9.

 

Section 6.10        Maintenance of Coverage. For the period beginning on the
Closing Date and ending on the third (3rd) anniversary thereof, Exela shall, at
its sole expense, maintain or cause to be maintained in effect (and shall renew,
as applicable) that certain Professional Liability & Network Risk Insurance
Policy issued by Lloyds Syndicate 2623/623 (Policy #: W29ACA190101) (the “E&O
Policy”), the limits of which may be increased (but not decreased) from time to
time, in order to continue to cover the Company with respect to periods prior to
the Closing, and shall ensure that the Company is an Additional Named Insured
under the E&O Policy. Exela shall cause all premiums for the E&O Policy to be
timely paid. Upon Buyer’s or the Company’s request from and after the Closing,
Exela shall reasonably cooperate with the Company to obtain a “tail policy” or
“runoff policy” with respect to the Company’s operations prior to the Closing,
the costs and premiums of which shall be paid solely by the Buyer or the Company
(unless Buyer has notified Exela of a breach of its obligations under the first
two sentences of this Section 6.10, and Exela has failed to cure such breach
within thirty (30) days after receipt of such notice).

 



49

 

 

ARTICLE 7
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND
COVENANTS; INDEMNIFICATION

 

Section 7.1            Survival of Representations, Warranties and Covenants.
The representations and warranties of the Company contained in Article 3 and the
Seller Parties in Article 4 and the Buyer contained in Article 5 shall survive
the Closing until the first (1st) anniversary of the Closing Date (the “Release
Date”); provided, however, that the representations and warranties of the
Company in Section 3.2(a) and the Seller Parties in Section 4.3 shall survive
the Closing indefinitely. Except as specifically provided herein, the covenants
contained in Article 6 shall terminate on the Closing Date unless a specific
covenant contained in Article 6 requires performance after the Closing Date, in
which case such covenant shall survive for a period of thirty (30) days
following the date on which the performance of such covenant is required to be
completed. The agreements and covenants set forth in this Article 7 and Article
8 shall survive in accordance with the terms thereof.

 

Section 7.2            General Indemnification.

 

(a)               Subject to the other provisions of this Article 7, from and
after the Closing, the Seller Parties shall jointly and severally indemnify,
defend and hold Buyer and/or its respective officers, directors, employees,
Affiliates and/or agents (each a “Buyer Indemnitee”) harmless from: (i) any
Losses resulting from any breach of any representation or warranty made by the
Company or the Seller Parties contained in Article 3 or Article 4, respectively;
(ii) any Losses resulting from any breach by any of the Seller Parties of any of
the covenants contained herein which are to be performed by any of the Seller
Parties after the Closing; and (iii) any Losses with respect to any unfunded
claim of any Company employee under any self-insured health insurance or medical
Employee Benefit Plan of the Company or the Seller Parties with respect to any
period prior to the Closing.

 

(b)               Subject to the other provisions of this Article 7, Buyer
agrees to, and shall, after the Closing, cause the Company to, indemnify, defend
and hold Seller Parties and their respective Affiliates, officers, directors,
employees, and agents (each a “Seller Indemnitee”) harmless from any Losses
resulting from: (i) any breach of any representation or warranty made by Buyer
contained in Article 5; (ii) any breach by Buyer of any of its covenants or
agreements contained herein; (iii) any breach by the Company of any of its
covenants or agreements contained herein which are to be performed by the
Company after the Closing Date; and (iv) any Losses arising out of any act or
omission occurring or failing to occur on the part of Buyer, the Company or any
of their respective Affiliates, successors, assignees or transferees under the
Company Real Property Lease on or after the Closing (provided, however, that
notwithstanding the foregoing, neither Buyer nor the Company be liable for any
Loss to the extent resulting from or relating to the gross negligence or willful
misconduct of any Seller Party, any of its Affiliates, or any of their
respective successors, assignees or transferees).

 

(c)               The obligations to indemnify and hold harmless pursuant to
this Section 7.2 shall survive the consummation of the transactions contemplated
hereby for the applicable period set forth in Section 7.1, except for claims for
indemnification asserted specifically and in writing prior to the end of such
applicable period (which claims shall survive until final resolution thereof).

 



50

 

 

Section 7.3            Third Party Claims.

 

(a)               If an Action by a Person who is not a Party or an Affiliate
thereof (a “Third Party Claim”) is made against any Person entitled to
indemnification pursuant to Section 7.2 (an “Indemnified Party”), and if such
Person intends to seek indemnity with respect thereto under this Article 7, such
Indemnified Party shall promptly give a notice of claim to the Party obligated
to indemnify such Indemnified Party (such notified Party, the “Responsible
Party”); provided that the failure to give such notice of claim shall not
relieve the Responsible Party of its obligations hereunder, except to the extent
that the Responsible Party is actually prejudiced thereby. The Responsible Party
shall have thirty (30) days after receipt of such notice to assume the conduct
and control, at the expense of the Responsible Party, of the settlement or
defense thereof, and the Indemnified Party shall cooperate with the Responsible
Party in connection therewith; provided that the Responsible Party shall permit
the Indemnified Party to participate in such settlement or defense through
counsel chosen by such Indemnified Party (the fees and expenses of such counsel
shall be borne by such Indemnified Party). Such assumption of the conduct and
control of the settlement or defense shall not be deemed to be an admission or
assumption of liability by the Responsible Party. Notwithstanding the foregoing
or anything to the contrary set forth in this Agreement, the Responsible Party
shall not be entitled to assume the defense of any Third Party Claim if the
defense and conduct of the Third Party Claim is handled by the insurer pursuant
to the R&W Insurance Policy. So long as the Responsible Party is reasonably
contesting any such claim in good faith, the Indemnified Party shall not pay or
settle any such claim without the consent of the Responsible Party. If the
Responsible Party elects not to conduct the defense and settlement of a Third
Party Claim, then the Indemnified Party shall have the right to pay or settle
such Third Party Claim; provided that in such event it shall waive any right to
indemnity by the Responsible Party for all Losses related to such claim unless
the Responsible Party shall have consented to such payment or settlement (which
consent shall not be unreasonably delayed, withheld or conditioned). If the
Responsible Party shall have assumed the conduct or control of the defense or
settlement of a Third Party Claim, no Indemnified Party shall admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the prior written consent of the Responsible Party, which shall
not be unreasonably delayed, withheld or conditioned. If the Responsible Party
does not notify the Indemnified Party within thirty (30) days after the receipt
of the Indemnified Party’s Notice of Claim hereunder that it elects to undertake
the defense thereof, the Indemnified Party shall have the right to contest,
settle or compromise the claim but shall not thereby waive any right to
indemnity therefor pursuant to this Agreement.

 

(b)               All of the Parties shall reasonably cooperate in the defense
or prosecution of any Third Party Claim in respect of which indemnity may be
sought hereunder and each of Buyer and the Company (or a duly authorized
representative of such Party) shall (and shall cause the Company to) furnish
such records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials and appeals, as may be reasonably requested in
connection therewith.

 

Section 7.4            Limitations on Indemnification Obligations. The rights of
the Buyer Indemnitees and the Seller Indemnitees to indemnification pursuant to
the provisions of Section 7.2 are subject to the following limitations:

 

(a)               the Buyer Indemnitees shall not be entitled to recover for any
particular Loss (including any series of related Losses) pursuant to Section
7.2(a)(i) (other than Losses arising from (x) Fraud or (y) breach of any of the
Fundamental Representations or the representations and warranties in Section
3.15) unless such Loss (including any series of related Losses) equals or
exceeds $10,000;

 

(b)               the Seller Parties shall not be obligated to indemnify the
Buyer Indemnitees for any Losses arising under Section 7.2(a)(i) (other than
Losses arising from (x) Fraud or (y) breach of any of the Fundamental
Representations or the representations and warranties in Section 3.15) until the
Buyer Indemnitees shall have suffered such Losses in an aggregate amount equal
to $220,000 (the “Basket Amount”), after which point the Seller Parties shall be
obligated to indemnify each Buyer Indemnitee solely from and against the
aggregate amount of such Losses in excess of the Basket Amount;

 



51

 

 

(c)               the maximum liability of the Seller Parties (inclusive of any
amounts paid out from the Indemnity Escrow Amount) with respect to Losses
indemnifiable pursuant to Section 7.2(a)(i) shall be the Indemnity Cap, other
than in the case of (i) Fraud or (ii) any breach of any of the Fundamental
Representations, in which case such maximum liability of the Seller Parties
shall be the Purchase Price actually received by the Seller;

 

(d)               the maximum liability of the Seller Parties (inclusive of any
amounts paid out from the Indemnity Escrow Amount) with respect to Losses
indemnifiable pursuant to Section 7.2(a) shall be the Purchase Price;

 

(e)               the amount of any and all Losses shall be determined net of
any amounts actually recovered by the Buyer Indemnitees under insurance policies
(excluding the R&W Insurance Policy) or from other collateral sources (such as
contractual indemnities of any Person which are contained outside of this
Agreement) with respect to such Losses; and

 

(f)                the Buyer Indemnitees shall not be entitled to
indemnification pursuant to Section 7.2(a) for any Loss to the extent that (i)
such Loss was taken into account in the determination of the Final Purchase
Price pursuant to Section 2.4(d), (ii) with respect to any such Losses that the
Buyer Indemnitees pursue directly against Seller Parties, the Buyer Indemnitees
have failed to first exhaust and use their commercially reasonable efforts to
recover all such Losses from the Indemnity Escrow Amount or (iii) with respect
to any such Losses that the Buyer Indemnitees pursue directly against Seller
Parties in excess of the Indemnity Cap with respect to Losses arising out of
Section 7.2(a)(i) which are covered by the R&W Insurance Policy, the Buyer
Indemnitees have failed to use commercially reasonable efforts to recover all
such Losses under the R&W Insurance Policy.

 

(g)               In any case where a Buyer Indemnitee recovers, under insurance
policies (excluding the R&W Insurance Policy) or from other collateral sources,
any amount in respect of a matter for which such Buyer Indemnitee was
indemnified pursuant to Section 7.2(a), such Buyer Indemnitee shall promptly pay
over to Seller the amount so recovered (after deducting therefrom the amount of
the expenses incurred by such Buyer Indemnitee in procuring such recovery), but
not in excess of the sum of (i) any amount previously so paid by Seller to or on
behalf of such Buyer Indemnitee in respect of such matter and (ii) any amount
expended by Seller in pursuing or defending any claim arising out of such
matter.

 

(h)               For purposes of this Article 7, in determining whether there
has been any inaccuracy or breach of any representation or warranty (other than
any Fundamental Representation) set forth in this Agreement or in any document,
certificate or other instrument delivered in connection herewith and the
resulting determination of Losses arising therefrom, each reference to any
materiality, Company Material Adverse Effect, or similar qualification contained
in or otherwise applicable to any such representation or warranty shall be
disregarded; provided, however, that this Section 7.4(h) shall not be applied
solely with respect to determining whether there has been any inaccuracy or
breach of any Unscraped Representation (but, for the avoidance of doubt, shall
still be applied with respect to determination of Losses arising therefrom).

 



52

 

 

Section 7.5            Treatment of Indemnity Payments. All payments made on
behalf of Seller out of the Indemnity Escrow Amount to or for the benefit of
Buyer Indemnitees pursuant to this Article 7 shall be treated as adjustments to
the Purchase Price for tax purposes, unless otherwise required by Law, and such
agreed treatment shall govern for purposes of this Agreement.

 

Section 7.6            Exclusive Remedy. Except in the case of Fraud or where a
Party seeks to obtain specific performance pursuant to Section 6.6 or Section
8.13 or in connection with the R&W Insurance Policy, from and after the Closing
the rights of the parties to indemnification pursuant to the provisions of this
Article 7 shall be the sole and exclusive remedy for the parties hereto with
respect to any matter in any way arising from or relating to (i) this Agreement
or its subject matter or (ii) any other matter relating to the Seller Parties or
the Company prior to the Closing, the operation of their respective businesses
prior to the Closing, or any other transaction or state of facts involving
Seller Parties or the Company prior to the Closing (including any common law or
statutory rights or remedies for environmental, health, or safety matters), in
each case regardless of the legal theory under which such liability or
obligation may be sought to be imposed, whether sounding in contract or tort, or
whether at law or in equity, or otherwise, and that the Buyer Indemnitees shall
have no other remedy or recourse with respect to any of the foregoing other than
pursuant to, and subject to the terms and conditions of, Section 7.2(a). Buyer
acknowledges and agrees that, other than the specific instances referenced in
the prior sentence, the Buyer Indemnitees may not avoid such limitation on
liability by (x) seeking damages for breach of contract, tort or pursuant to any
other theory of liability, all of which are hereby waived or (y) asserting or
threatening any claim against any Person that is not a party hereto (or a
successor to a party hereto) for breaches of the representations, warranties and
covenants contained in this Agreement. The parties hereto agree that the
provisions in this Agreement relating to indemnification, and the limits imposed
on Buyer’s and the Buyer Indemnitees’ remedies with respect to this Agreement
and the transactions contemplated hereby (including Section 7.1 and Section 7.2)
were specifically bargained for between sophisticated parties and were
specifically taken into account in the determination of the amounts to be paid
to the Seller hereunder.

 

Section 7.7            Manner of Payment; Escrow Release.

 

(a)               Any amounts owing from Seller Parties pursuant to this Article
7 shall be made first by disbursement of a portion of the Indemnity Escrow
Amount. To the extent amounts are owed by the Seller Parties where the Indemnity
Escrow Amount has been exhausted or has been released, such amounts shall be due
and payable by the Seller Parties no later than five (5) Business Days after
such claim has been resolved in accordance with this Article 7.

 

(b)               Any portion of the Indemnity Escrow Amount remaining as of the
Release Date (less the aggregate amount claimed by the Buyer Indemnitees
pursuant to specific claims made against such funds in accordance with this
Agreement and not fully resolved prior to such date) shall be released to
Seller. At any time following the Release Date, to the extent the available
portion of the Indemnity Escrow Amount exceeds the aggregate amount claimed by
the Buyer Indemnitees pursuant to claims made prior to such Release Date and not
fully resolved prior to the time of determination, such excess shall be promptly
released to Seller.

 

(c)               Seller and the Company shall deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to make any
distributions from the Indemnity Escrow Amount provided for herein.

 

Section 7.8            Defense under R&W Insurance Policy. Notwithstanding
anything to the contrary contained herein, to the extent required by the carrier
of the R&W Insurance Policy in connection with any claim made by a Buyer
Indemnitee thereunder, the conduct of the defense or prosecution of any third
party claim will be assigned to counsel selected or approved by the carrier of
the R&W Insurance Policy, or otherwise conducted in coordination with the
carrier of the R&W Insurance Policy, in each case without prejudice to the
rights of the parties hereunder, and Seller Parties and the Buyer Indemnitee
will reasonably cooperate with the carrier of the R&W Insurance Policy and such
counsel in the defense of the third party claim and otherwise comply with the
requirements of the R&W Insurance Policy applicable to such party in connection
therewith.

 



53

 

 

ARTICLE 8
MISCELLANEOUS

 

Section 8.1            Entire Agreement; Assignment. This Agreement (a)
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter hereof
(including, without limitation, that certain letter of intent, dated January 22,
2020, by and among Gainline Capital Partners LP, the Company and Exela) and (b)
shall not be assigned by any Party (whether by operation of Law or otherwise),
other than for collateral purposes, without the prior written consent of Buyer
and Seller; provided, (i) Buyer may assign this Agreement to any Subsidiary of
Buyer, to any lender to Buyer or any Subsidiary or Affiliate thereof as security
for obligations to such lender in respect of the financing arrangements entered
into in connection with the transactions contemplated hereby and any
refinancings, extensions, refundings or renewals thereof, or to any purchaser of
all or substantially all of Buyer’s operations or business; provided that no
assignment to any such Subsidiary, lender or purchaser shall in any way affect
Buyer’s obligations or liabilities under this Agreement; and (ii) after the
Closing, Seller may assign this Agreement to any of its beneficial owners or
successors by operation of law. Any attempted assignment of this Agreement not
in accordance with the terms of this Section 8.1 shall be void.

 

Section 8.2            Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
(followed by overnight courier), e-mail (followed by overnight courier), or by
registered or certified mail (postage prepaid, return receipt requested) to the
other Parties as follows:

 

To Buyer or to the Company:

 

c/o Gainline Capital Partners

700 Canal Street, 5th Floor

Stamford, CT 06902

Attention:       Allan Weinstein, Managing Partner

E-mail:           Allan@gainlinecapital.com

 

with a copy (which shall not constitute notice to Buyer) to:

 

Morrison Cohen LLP

909 Third Avenue

New York, NY 10022

Attention:       Steven Cooperman

Facsimile:      (917) 522-3176

E-mail:           scooperman@morrisoncohen.com

 

To either Seller Party:

 

c/o Exela Technologies

300 First Stamford Place, Second Floor West

Stamford, CT 06902

Attention:        Erik Mengwall, Deputy General Counsel and Secretary

E-mail:            legalnotices@exelatech.com

 

with a copy (which shall not constitute notice to a Seller Party) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention:Maurice Lefkort, Esq.
Sean Ewen, Esq.

Facsimile:            (212) 728-8111

E-mail:mlefkort@willkie.com
sewen@willkie.com

 

or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 



54

 

 

Section 8.3            Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the Law of any jurisdiction other than the State of New York.

 

Section 8.4            Fees and Expenses. Except as otherwise set forth in this
Agreement, all fees and expenses incurred in connection with this Agreement and
the transactions contemplated by this Agreement, including the fees and
disbursements of counsel, financial advisors and accountants, shall be paid by
the Party incurring such fees or expenses, except as otherwise set forth in
Section 2.3(b)(v).

 

Section 8.5            Construction; Interpretation. The term “this Agreement”
means this Membership Interest Purchase Agreement together with the schedules
and exhibits hereto, as the same may from time to time be amended, modified,
supplemented or restated in accordance with the terms hereof. The headings
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement. No Party, nor
its respective counsel, shall be deemed the drafter of this Agreement for
purposes of construing the provisions hereof, and all provisions of this
Agreement shall be construed according to their fair meaning and not strictly
for or against any Party. Unless otherwise indicated to the contrary herein by
the context or use thereof: (a) the words, “herein,” “hereto,” “hereof” and
words of similar import refer to this Agreement as a whole, including the
schedules and exhibits, and not to any particular section, subsection,
paragraph, subparagraph or clause contained in this Agreement; (b) masculine
gender shall also include the feminine and neutral genders, and vice versa; (c)
words importing the singular shall also include the plural, and vice versa; (d)
“$” and “dollar” shall refer to U.S. dollars, and (e) the words “include,”
“includes” or “including” shall be deemed to be followed by the words “without
limitation”.

 

Section 8.6            Exhibits and Schedules. All exhibits and schedules, or
documents expressly incorporated into this Agreement, are hereby incorporated
into this Agreement and are hereby made a part hereof as if set out in full in
this Agreement. Any item disclosed in any schedule referenced by a particular
section in this Agreement shall be deemed to have been disclosed with respect to
every other section in this Agreement if the relevance of such disclosure to
such other section is reasonably apparent. The specification of any dollar
amount in the representations or warranties contained in this Agreement or the
inclusion of any specific item in any schedule is not intended to imply that
such amounts, or higher or lower amounts or the items so included or other
items, are or are not material, and no party shall use the fact of the setting
of such amounts or the inclusion of any such item in any dispute or controversy
as to whether any obligation, items or matter not described herein or included
in a schedule is or is not material for purposes of this Agreement.

 

Section 8.7            Parties in Interest. This Agreement shall be binding upon
and inure solely to the benefit of each Party and its successors and permitted
assigns, and except as provided in Section 6.3 and Article 7, nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.

 

Section 8.8            Severability. If any term or other provision of this
Agreement is invalid, illegal or unenforceable, all other provisions of this
Agreement shall remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party.

 

Section 8.9            Counterparts; Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile or
scanned pages shall be effective as delivery of a manually executed counterpart
to this Agreement.

 



55

 

 

Section 8.10        No Recourse. Notwithstanding anything that may be expressed
or implied in this Agreement, Buyer agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered in connection
with this Agreement shall be had against any current or future director,
officer, employee or member of Seller or of any Affiliate or assignee thereof,
as such, for any obligation of Seller under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent,
advisor, counsel, or employee of Seller or any current or future member of
Seller or any current or future director, officer, employee or member of Seller
or of any Affiliate or assignee thereof, as such.

 

Section 8.11        Amendment. This Agreement may be amended or modified only by
a written agreement executed and delivered by duly authorized officers of Buyer,
Seller and the Company. This Agreement may not be modified or amended except as
provided in the immediately preceding sentence and any purported amendment by
any Party or Parties effected in a manner which does not comply with this
Section 8.11 shall be void.

 

Section 8.12        WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH
CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE. EACH PARTY HEREBY FURTHER AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT THE PARTIES MAY FILE A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

Section 8.13        Jurisdiction and Venue. Each of the Parties (i) submits to
the exclusive jurisdiction of any state or federal court sitting in New York,
New York, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (ii) agrees that all claims
in respect of such action or proceeding may be heard and determined in any such
court and (iii) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court. Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other Party with respect thereto. Each Party agrees that service of summons
and complaint or any other process that might be served in any action or
proceeding may be made on such Party by sending or delivering a copy of the
process to the Party to be served at the address of the Party and in the manner
provided for the giving of notices in Section 8.2. Nothing in this Section 8.13,
however, shall affect the right of any Party to serve legal process in any other
manner permitted by Law. Each Party agrees that a final, non-appealable judgment
in any action or proceeding so brought shall be conclusive and may be enforced
by suit on the judgment or in any other manner provided by law.

 



56

 

 

Section 8.14        Remedies. Except as otherwise expressly provided herein, any
and all remedies provided herein will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The Parties agree that irreparable damage for
which monetary damages, even if available, would not be an adequate remedy,
would occur in the event that the Parties hereto do not perform their respective
obligations under the provisions of this Agreement (including failing take such
actions as are required of them hereunder to consummate the transactions
contemplated by this Agreement) in accordance with their specific terms or
otherwise breach such provisions. It is accordingly agreed that prior to the
valid termination of this Agreement, the Parties shall be entitled to an
injunction or injunctions, specific performance and other equitable relief to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement (including Buyer’s obligation to consummate the
transactions contemplated by this Agreement if it is required to do so
hereunder), in each case without posting a bond or undertaking, this being in
addition to any other remedy to which they are entitled at law or in equity.
Each of the Parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief when expressly
available pursuant to the terms of this Agreement on the basis that the other
parties have an adequate remedy at law or an award of specific performance is
not an appropriate remedy for any reason at law or equity.

 

Section 8.15        Waiver of Conflicts. Recognizing that Willkie Farr &
Gallagher LLP has acted as legal counsel to Seller, its Affiliates and the
Company prior to the Closing, and that Willkie Farr & Gallagher LLP intends to
act as legal counsel to Seller and its Affiliates (which will no longer include
the Company) after the Closing, each of Buyer and the Company hereby waives, on
its own behalf and agrees to cause its Affiliates to waive, any conflicts that
may arise in connection with Willkie Farr & Gallagher LLP representing Seller
and/or its Affiliates after the Closing as such representation may relate to
Buyer, the Company or the transactions contemplated herein. In addition, all
communications involving attorney-client confidences between Seller, its
Affiliates or the Company and Willkie Farr & Gallagher LLP in the course of the
negotiation, documentation and consummation of the transactions contemplated
hereby shall be deemed to be attorney-client confidences that belong solely to
Seller and its Affiliates (and not the Company). Accordingly, the Company shall
not have access to any such communications, or to the files of Willkie Farr &
Gallagher LLP relating to engagement, whether or not the Closing shall have
occurred. Without limiting the generality of the foregoing, upon and after the
Closing, (a) the Seller and its Affiliates (and not the Company) shall be the
sole holders of the attorney-client privilege with respect to such engagement,
and the Company shall not be a holder thereof, (b) to the extent that files of
Willkie Farr & Gallagher LLP in respect of such engagement constitute property
of the client, only Seller and its Affiliates (and not the Company) shall hold
such property rights and (c) Willkie Farr & Gallagher LLP shall have no duty
whatsoever to reveal or disclose any such attorney-client communications or
files to the Company by reason of any attorney-client relationship between
Willkie Farr & Gallagher LLP and the Company or otherwise.

 

Section 8.16        Time of Essence. With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.

 

Section 8.17        Further Assurances Section 8.18. Upon Buyer’s or the
Company’s request therefor, from and after the Closing, the Seller Parties agree
that they will execute and deliver such other documents as may be reasonably
necessary to evidence the release of Liens described in Section 2.3(a)(xii) in
accordance with the terms of the Confirmation of Release referenced therein, as
well as the Credit Agreement.

 

[Signature page follows]

 



57

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

  COMPANY:       SOURCEHOV TAX, LLC       By: /s/ Erik Mengwall     Name: Erik
Mengwall     Title: Secretary       SELLER PARTIES:       MERCO HOLDINGS, LLC  
    By: /s/ Erik Mengwall     Name: Erik Mengwall     Title: Secretary      
EXELA TECHNOLOGIES, INC.       By: /s/ Erik Mengwall     Name: Erik Mengwall    
Title: Secretary       BUYER:       GAINLINE SOURCE INTERMEDIATE HOLDINGS LLC  
    By: /s/ Allan Weinstein     Name: Allan Weinstein     Title: President

 



58

 